Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 1 of 55

{-

 

Pro Se 14 (Rev. 12/16) Compiaint for Viclation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
, for the

Middie  Districtot_ PA

Mi da \2._ Division

Case No,

 

 

 

 

 

)
. to be filled in by the Clerk’s Office
Akeem Yate - Sones *l EGotY } ( ; A ” Bice)
Plaintiff(s) . )
(Write the full name of each plaintiff who is filing this complaint,
Af the names of all the plaintiffs cannot fit in the Space above, )
please write "see attached” in the space and attach an additional )
Page with the full list of names.) ) ;
v ) FILED
SCRANTON
) JUN 3 2 2020
See Ackodhed )
Defendant(s) )
(Write the full name of each defendant who is being sued. Ifthe ) P,
names of all the defendants cannot fit in the space above, please ) SF. DEPUTY CLERK
ah

write “see attached” in the space and attach.an additional page
with the full list of names. Do not include addresses here. )

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date: the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page f of 11
 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 2 of 55

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights @risoner)

I The Parties to This Complaint

A. The Plaintifi(s)

 

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

needed,
Name
All other names by which
you have been-known:
ID Number
Current Institution
Address

'B. The Defendant(s)

Ake em Pome —Nenes

MC : Pode - SeneS
LEGot
Ser-CamP Wi
adSoo Lishsm Read Po. bok £237
Com? Wat PA 1700 \- £237
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation, Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (fsnown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No, 2
Name
Job or Title (if known)
Shield Number
Employer
Address

Sos te 2Cheld

 

 

 

 

 

enn E. Wezel
250 Ligotl Nn Load ; 2. or Pax, Lh37
Com? Wat PA Zoo\- 4337

City State Zip Code
wh Individual capacity [_| Official capacity

Zammecman
6- ASW Riu >arrent
MIA
Weohn_ E. Webzet
Adecco Lighora Rood, Pio. Bok £837

Lam? Win PA Woo\-8857_
City State Zip Code

A incividua capacity i] Official capacity

Page 2 of 11

 
 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

i.

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 3 of 55

 

Defendant No. 3

 

 

 

 

 

 

Name ws. Sclneck.
Job or Title (if mown) Scx~Lame Wins Warns Examner
Shield Number NIA
Employer Noha £. Webs of
Address ASoe Lishum Boad Pic. Box 2£37
Cowl Kat PA i7ool- 8247
City : State Zip Code

wi Individual capacity | Official capacity

 

 

 

 

 

 

Defendant No, 4

Name Zochacy SS. Moesiak 1

Job or Title (ifinown) The Docs chief WearinS Examiner

Shield Number NIA

Employer Jehan EL Werzel

Address Wao Technolony Parkway
MechaavcsShure, PA i7oSj0

City State Zip Cade

Wj Individual capacity CJ Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens y. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U:S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A,

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)
wi State or local officials (a § 1983 claim) ‘

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].”. 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? ,

Page 3 of II
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20

De&endant No.G
Nome. C.0* eese
Ae ot Tike, G-2 Blo oWieert
AMield Momber N/A
EmPleveriWWohn EB. Wetzel

AdAdtess. S00 Lislorn Road Pio. Box £257
Comé Wir. PA W7ool\- 837

Wandiideal cafacty  oSSictal cafacitY

DeSzndank Alo.G
Nome. C.e% Renekec
Ae of Title: G-2 Rilo oMicer
Shield Aomber. M/A
Emflevec. Dehn E. Wetzel
Address’ ASoo Liclourn Read Po. fox £227
Com Wii, ?A (Joel 2267

AWonadividea cafackY TDoWicial cafacilY

DeSendarnt No.7
Name. C.. 0+ Buelto
Ach of Title’. G72 Riu oiecer
Sj \Wield Nowber. AVA
EmPloyvett Xohn ©. wetzel
Address: 2Sao Lislnurn foad Po. ox £847
Came Wits PA V7o0l-&237

Wrndividoat Catactiy Cl oSMictal Cafacty

DeSendant NO. &
Nome. Coc Giday
Jol of Tle! G-& Ritu Lizotenant
Shtelel Numlaee AA
EmPlover: Sein E. Wetzel
Address: 2500 Liahburn Read Pe. Bex 2247
Cowl Wiis PA Poot * £227
A xndividvoal CoPactY O cXiciat Cafocity

Dehendant No.A
Nowme.". c..F- SrV der
Nels of THe G+ Ro Liewte nant
Shizld Number, AVA
Emflavect Noha BE: Wwetzei
Addy. 156.9500 Lichkurn Road: Po. Rox £257
Caml Wars PA AJoot- £247 .

AHxndwidvol Cofocty Cl oStelat colacthy

DeSendant No.lo
Nome”. christina Srehro
Nols of THe, Onik ANanater
Gletd Numbers AVA
EmPlover. Sehn E. Wetzel
Addtess', 2500 Lichula Road Pia. Box £&47
mP Wii. PA 17oe1- 4437

Tadivideal celacity EL &ficlal Cafactly

Page 4 of 55
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20
DeSendant Ao.

Mame". Scott Miler

Rol of THe’. Letrecttenal Classification Treatment Manarer
Shield Mumbert AIA
eEmélo¥zr. Qohn E. werzel
Addrese. asco Listbura Read Vo. dex L437
Caml Wi. PA lTool\-£237

Mrundwidual CabactY CI oSiclal Catacity

Defendant No. \2
Mowe. Tonys L. Nest

ela of Tre! Cottectlional SuoPenintendentS ASSiStant
Shield Aumlaers ATA

EmPloyer: Nehn E. Wetzel
Address. BS00 Lighutn Read Ps. Box E237
Come Wil: PA 1700l-4237

W rnedwidoal Cofactty C1 oWWteial CaPaettyY

Defendant No.l
_ Nome Loaotet Warty

Sel of Tle’ Facility ManatwrlSufenatendent
Shidd Nombecs AA |

Emflover. Scha ©. webzer
Addtess: 8400 Liahurn Road Ps. Box 2837
Lome Wins PA Moot-2837

fA Tndwidoot Cofaaly C1 Sicial colactty
Deendant Alo. 4

Name. Ker Moore

Xok ot TH. ASsistant Lie GtvVance. NS fcer
QWield Aumber’ NIA

Emflover. Noan EB. Wetzel
Addtess. 1180 Teehnsiony Parkway
Mechoanicslacca: PA 17050

Tnadnidual cofacity XGaol cafacib’

Page 5 of 55
 

 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 6 of 55

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed. Saraent Zimmerman alone with oWicers Reese,
Reneker, Bueiko: and Liewhenank Gildey aft necfonsthie Lor Searches MY astianed Ce Aad

At Lollowind Dac bolict bea all & my ferGonat Pro Patty Wes CoS iecoted Ceabfal Lntelll aeace

OWicer Ras hertizid Ralottcated evidence 2S a crime that never cen reed Lizutenant Savder is
Te éhoneterd Sor Sailings bis Veteatiiake The matters tn mf GPMavence anch Taloited te forks TD. Sehnetr

Violated Dec Pole’ bY beln& lates dovinw my misceaduct heef tes. MS. Sfebros M0. AMEr. Me. Heal,
Ms. tharey. Ma. Moolé: and AAS. MoSiak afte ait tecfonsibie Lor lnolh Gao liolataS Dac felates and my Pahte,

Il, Prisoner Status .

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

UNOROOO

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events, You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite :
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
on col t2li® ok alta 7 SEAM on the 6-2 EWS) BAU Satewat Zs amefmran alors with Quo oGieens, Rersz,
Reneters Buetleiaad LA. Gide Searched my Ze and denSiacated alm beosonat ProfschY. DT Sited & BOVance
Gad Lek. Gavder Nalled te Wwecti ache mY Lloim's, dum Salesnd fefocks and deand thon G-iteld © asic
Mitsinduck alowleScate bv Cho belie Tt etm os Sonal Solty by Aicchnzen oT escat Hal
Reaver secured. E afizaled and weS deated on all levels oS was dead by MS Sebo, Mee. doth 2ur. ALer
AD-Wall¥ (AG. Men end MO MoSlak When Pay were. clear Wiolabloncs Mim Micconduck aad GortVancé «

Page 4 of 11
 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 7 of 55

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
a

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

By on G-\E-\E 6A all toXimately 7:53 AM Ww Cam Wiis Riku on the O-2 Shhh.

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) ~ was Cound AvY ot a Crime dmiocondoct

Mat Never eceotred 3 tecelved AMY Ged day's diccifimary Hme and wae Placed on He EScafe

Riak Lick. DarumenkS Crom my lehsl discovery wae weed B@Raingk me and tb Wos -hewen and never
fetorned. S&L Mmafman: OCzel ts Reese Renewer: Bueiterand LA. Giidey au flamed te have
found conktilaand Such aS a decomentod Planned EScate. L feceved a mincondicl Crom Rasen baptield
Wha claimed Yiek tines Plannina on eSrale and uscd mY letol ditions dice: yY 6 Cucdarnee aBalnct me.
A.Schacck Reuad me Sulthy o& a Sobtizoted Crimel misconduct and was bies Lowond me. DL alee Ciel
OA Girarone: alaok my Proferty bee taken TL afesled mi Gelevonce and mV micconduch. + wea deated on ny
Canveonce boy LA. Say ders Ma. Marry rond MS. moore 4 Which 16 All aves. TL wae dented: on mY Miscondued by
MS, Sfitlone. AR Mier AS. debeki Mo. Warey cand JAR Motlek. Both Grlevane and miccondech adfeal Muedac

has beer exnaveked.

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. PaycholoSicaliv laXured.

 

VI. Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. T wefectiuuy reavesk te couck te Aront me H1Sicce

\n fonikun dameaes lav each defendant Nor the Walutiona of wy Sodom & Sfzech, febalakion .
SelorizsklonS of mforta, the dederucklon of wf lecal document. For ves my (edal clecomate attalact
Ss etidence & a ctine Mok newer occurreds and Wolation 0% Doe follies and Oroceduren. 50,006
N Com bensakery clawascde Yor deXormakion & characters emotional diekrest: and B Ceyczhealcatent

damake .Alea bo laze temeved Groomih: Deca Escate Bick Lick,
A\So Sof felaliation, Ond NedliNence.

 

Page 5 of 11
 

 

 

Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20 Page 8 of 55

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Exhaustion of Administrative Remedies Administrative Procedures

VIL

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted,”

Administrative remedies are also. known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

v4] Yes
C] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). State. Corfecktonal Tastivhion of Caml Kut

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a prievance
procedure?

wi Yes
) No

| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

| Yes
VW No

[J Do not know

If yes, which claim(s)?

 

Page 6 of 1)
 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 9 of 55

Pro-Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Mi Yes
C] No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
[] No

E, Ifyou did file a grievance:

1, Where did‘you file the grievance?
TViled the Govvonce at Sexr-came Wit

 

2. What did you claim in your grievance?
To be. fe~\mlaucak Sor Ye tems Hl were taxen.
‘To have my fesal SocomentS Metucned of teSal actlon lnould be tanen Nor
Violakions oxy Dee Rolictes and Procedures and my Maks and ow Wed
Seek mone damowes.

 

3. What was the result, if any?
X Wid dented any relle& vt atl levelo.

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
, not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Tred Ae Sathrat Carkarance and on Ye iat tal Teva (eclonee T Waa dead,
thea affeated bo Mhz Sec Manes level and on Vo Vaciihy MenarZts levei
T was cdenvd.

XT Ven ef Peated ko canktal hice Sor Meal wil aad & was aloo deed.

Page 7 of 1]
 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 10 of 55

 

Pro Se. 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies. Please Sep Exiles A\- A\\ i Al\- Az,
C\-CS:i and WI-D)

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of ‘your
administrative remedies.) ;

Vil. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28-U.S.C. § 1915{g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[] Yes

A w

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
 

 

 

 

 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 11 of 55

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes
MI No

B, Tf your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format. }

1. Parties to the previous lawsuit
Plaintififs)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[| No

If no, give the approximate date of disposition,

 

What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

_

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
 

 

Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 12 of 55

Pro Se.14-(Rev, 12/16). Complaint for Violation of Civil Rights (Prisoner)
[] Yes
[] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same jormat.)

1, Parties to the previous lawsuit
Plaintiff(s)

 

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

| Yes
] No

Ifno, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 31
 

Pro Se 14 {Rev. 12/16) Cornplaint for Violation of Civil Rights (Prisoner)

YX,

Case 1:20-ev-01042-SHR-EB Document.1 Filed 06/22/20 Page 13 of 55

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Sis Bo

 

Signature of Plaintiff \ =)
Printed Name of Plaintiff Aveem Pade Sones

 

Prison Identification # LE Gold

Prison Address

y Po. Rox Aoo

Come Win A i7coo aa
City State Zip Code

    

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 3] of 11
 

 

asain tc- Be
Clg aaa ee)
See

 

 
 

OTHER’.

o. De: ADM 08 {INFORMAL _RESOLUTION

 

 

 

 

 

 

 

 

“pe Nua

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

w ACTION REVIEWED AND APPROVED BY.
RANKING Cy 0. ON. DUTY, SIGNATURE “AND TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y ts/Rule Violations :

 

 

 
Case 1:20-cv-010

  
 

-SHR-EB Document,1 Filed gele2/20 Page 16 of 55

EX bit A2\

 

DC-141 PART 2(C) “COMMONWEALTH O PENNSYLVANIA

Rev. 8/2009 HEARING SUPPLEMENT / ;
INMATE VERSION AND WITNESS oo DEPARTMENT OF CORRECTIONS

Number : Name : regi lit | No. from PART |

wo HE

INMATE’S VERSION

10

“Oy

 

-WHITE-DC-15 — YELLOW — Inmate Cited PINK — Staff. Member Reporting sce ct GOLDENROD - Deputy €

‘DC-ADM 807, Inmate Discipline Procedures Manual

Section 1 ~ Misconducts/Rule Violations © a 7 Attachment 1-E
Issued: May 20, 2015 © , . . , oe ok
_ Effective: July 2, 2015

 
 

 

cvs 042-SHR EB. pooument=. 1 Filed 06/22/20 Page, af of 55

viMC TH OF PEN NSYLVANIA ~
"DEPARTMENT OF CORRECTIONS. re

ii The.
Gehtor : heed his lobes |
spi tel : i “ek
Bae fastiechys gut Ow
fa tei d te. da YT bey Me
J rit :

ee:

oe .

ST:-FOR WITNESSES AND REPRESENTATION INMATE'S VERSION’. 0
(ACTION REVIEWED AND APPROVED By.“ [DATE AND.
u

you. It you indicate i
have

YELLOW." Inmate 2 oe ° . “PINK: Re orfin Staff Member :

ne Procedures Man al
Violations:
_ Case 1: 20- -CV- Cee -EB A 1 Filed gel22i20. Page 18. at 55

eV. . i
INMATE STATEMENTS. DEPARTMENT OF CORRECTIONS.

ae Name bos lity: - ie. from PARTI
pe BD ica D1GEwy .

2 he
5

 

AWHITE ~ pc-4 5 . YELLOW — Inmate’ Giied - "PINK ~ ; Staff Member Reporting séonduct- GOLDENROD - Deputy Superintendent... .
DC-ADM 801, inmate Discipline Procedures Manual °

Section 1 — Misconducts/Rule Violations os ee _ Attachment 1-E-
“ Issued: May 20, 2015 . ole De - vo
Effective: July 2, 2015

      
Case 1:20-cv-01042-SHR-EB JE 1 Filed 06/22/20 Page 19 of 55

(Exh AS)

 

 

 

 

 

 

 

 

DC-144, Part 2(B) COMMONWEALTH OF PENNSYLVANIA

DISCIPLINARY HEARING Department of Corrections

REPORT .

DC Number Name Facility Hearing Date Hearing Time No. from Part 1
LE6014 ‘Page-Jones, A. CAM 7/218 1130 D164404

INMATE 1 Guilty [1 No Plea VERDICT & Guilty

PLEA MI Not Guilty O Other O Not Guilty

 

 

HEARING ACTION
CHARGES #6

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED

HEX notes that the date and time when the hearing could be scheduled was missing on the DC-141 but documents
that the I/M was served on 6/21/18 at 1500, the hearing was conducted on 7/2/18 and the I/M was able to provide
his written version of the incident prior to the hearing. HEX also notes the charge number was missing from the
report but the charge itself was written out.

I/M pleads NOT GUILTY to charge #6.

I/M submits and reiterates a written version. HEX did view the supporting documentation which is located in the
_| Security Office.

HEX believes CO3 Berfield’s written report and the documents from the I/M’s property over the I/M’s denial that he
‘| was attempting to escape by the reporting officer stating that documents were recovered from the I/M's property
which describe a detailed plan to escape while in a hospital, how many individuals would be needed to affect his
escape and codes and instructions on using the code to communicate . HEX notes the I/M in his written version
never disputes authoring the document but claimed it was skit/scene for a book he was planning to write. Any
attempt to commit any of the above listed charges shall constitute a misconduct of the same classification as the
completed act. . oo

A preponderance of evidence exists to support charge #6.
GUILTY #6 - 90 days DC

Consecutive

 

M YES CINO _ The inmate has heard the decision and has been told the reason 1-C

for it and what will happen. inmate Version

MYES ONO  Thecircumstances of the charge have been read and fully Supporting Documentation
explained to the inmate.

MYES [INO _ The opportunity to have the inmate’s version reported as part of SEE APPENDICES

the record was given. wi

MYES NO The inmate has been advised that within 15 days a request for a
formal review may be submitted and that this request must contain
specific reasons for the review.

 

 

 

NAME(S) OF HEARING EXAMINER/COMMITTEE Hearing Report and all appended information must be
(TYPED OR PRINTED) signed. Signature indicates finished report with
appendices. f

' J. Schneck Z ZZ ee

SIGNATURE OF HEARING EXAMINER/COORDINATOR

 

 

 

WHITE — DC-15 YELLOW — Inmate Cited PINK — Staff Member Reporting Misconduct
GOLDENROD — Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedures Manual
Section 4-— Disposition of Charges and Misconduct Sanctions — . Attachment 4-A

Issued: May 20, 2015
Effective: July 2, 2015

 
 

 

oT Procedural Violations «|

   

“OC CLime. or miStonduck: (Ths mMSlonduct Should not have been a miscandict |
[Sot e6Cafe oS 3 did nok aktenPt to eof ot escofe Stam Sci~Canf Mill}

   

Case 1:20-cv-01042-SHR-EB Document 1 Filed ( [22/20 Page 20 of 55

 

 

 

 

 

 

 

 

ae 2 (Exhibit Ac) (
DC-141, Part2E a COMMONWEALTH OF PENNSYLVANIA
Misconduct Hearing Appeal - oS
DC! Ee 2 _ Name... Facility: | No. From Patt
_ [AkKeern Pacve Newnes COM. DietHoy
| was found | quity of misconduct number. #6 on Wal (S

_ (date)
by th the Hearing Examiner, and [ wish to appeal that decision on the ° following grounds:

: Check Area(s) Involved -

- q 1b. the punishment | is disproportionate to the offense; and/or ;

| ; ve. th the fi indings of fact were insufficient to support the decision.

a of all Persons who: ‘may have information that may. be helpful i in ‘resolving this matter.

- x 2 amoke: oR Rae tL Ebisl hos Plead! ‘Nok @uitty’ ‘tothe. salsteodict

Oly - fa. the procedures employed were conttary fo law, Department ¢ directives, or regulations a

= Below i isa brief statement of the. facts relevant to my ‘daimstg). it includes the identity / -

 

- chorae oS eScaPe ond WOS Seund avi on Vale.

 

 

 

coe =, have NumelooS (isons, te Why te alave. numbered. mead Bald
Ihave. been dismissed of. Sard Mok..¢ Gait Sot Sel: ‘d Sack Enis god.

 

 

 

CconWvabaad (oa) ea fee ky Con Wace Te at Et Gan tale

 

 

 

 

lot: any other Stite: Sacidy “in Peansy Won Te hod: Aue” been Confabanct

 

 

eo Witt wos to be Wweitten aS a miScmduct.

 

| - a. These 25 cated documents Hat wos ae Fa. be. a Plaaned. eeate in rat

 

- [Butoh hich “is “Prtshurdh" Was ‘indeed a charter ‘toa Publication thot

 

/ : Cleoted Stam a SiXure. of ry imaninotion. These Codes oS mle insttuctons ©

 

Fotis SPoken about = do not have aw knowledae oF Such codes That las |.

 

- a Clawnes +o be lound. AS my Chafler to wm! bok wos tien Z was never

 

iSwen oa D’e-~IS4A coaVeaxion Sie Ser Whol wos token. Wever did tis

 

f Polec iodecote thot ¢ O. 22a em eh escofe. of eScahe. hos Llanes of te occur

 

 

 

 

 

 

 

“Tnmbte of Sanane — _— oe _ “Date. _ os _ fo

 

DC-ADM 801, Inmate Discipline Procedures Manual -
Section 5 — Appeals - oo. —— Attachment 5-A |

aL Te aes Bagg

 

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 21 of 55.

CExhibs AG)

PA. of DE-IH\ Park Misconduct 1 -
rine APE a
AKeem Pade Kone st LEGO. Com? Mit eal Misconduct") loo Dat

iN any Store Lacihity; Cam? Wi PA, Scex-Cam? Hill jor any othe
( Stat,
FennsyivVaniad, Violokind Geatches: Ot inmareS and cell Hc ADM aon “he Soci

5
Contraband of evidence OF ALLime of Misconduct WIV be confiscated. Ye yo
Coniacation SVP For any kem Yat is femoved.

a) ADM Lol, inmate. A\SCiPYin Procedures Second 4
D. Bervice ox Misconduct CePort\

6. Within aH Hours (or 0S Soon AS normal SaciitY Ofefotions Permits\ or fecerth 3
he Dc-\4i, | E st

wart 4. and the mental health! intellectual disabilitY Consultat
diaciPlinory disfosition form the LfalDesianee Will Conduct aa intervie
AC6eSS the inmote and comPlere the mental heatthl intellectual disabl:
Sec ciaciflimary dishoaition Sofm. % The eValuatinA mental healtht
S\walt Not Rove & CUrtent treatment felakionchiP with the inmate. nvAMAa
Was Never Sczn bY a mental health Pretessional after frecervinA oO “Dc-!4l
am a C-Cede. and on the mental heatth tester Vielation oF [ADM Bol, inate at
Plocedvred\.

4 Miscond uc! Rule Violation

The Derld, Pact 1 Slat be written ley the. Charaine Stoss membet whe! a
Knowledre of We folZ Violation. The De=l4l, Park. moy he Written by.
Ok de direction o& a Person Who has Personal KnowledXe ok the misco

the De-l41,Pact 1 must ‘include o “Sushivicakion as te Why the indiwidy
Knewledse did nok Wrike the fefor*. Oe

ws Zimmerman) €.05 Rease, Reneker, Buelto, au Pactici bated in the search at
A-22ee\\ Yert- None % these OWicers nor does Li.bers eld Awea ASusti¥ization } as
None c& the above oWSicera did net Write this miscond

uct. Violation ot (Dc-ADM Bol)
%, Misconduck* 4. Eeeave is mcottectk, EScafe iS *G not 2 Assautt \ 4
Misceanduck Dc- ADM Bol, Maecondue+ charseey.

C\ There Was Vek a Scheduied hearian date ot the bottom of Said ieee

TF Place K incident (A-AbLa\ 16 incorteck, as He Search took Place in n Chancel
Ye Seotth, TL Was Placed into (A-26 ce.

  

 

Pecavsse 0% She aloe slated | feaSons; tackS; Ond Viclations iH 1s ie My. Very Know As
Olove. Numbeted miateonduct Ghouid howe, been diamissed hasecl on dhe fackuol
RroceAvuta\ Violakions. The Wearines examiner acknowledred the heatias erhed v\

onc Pre Miatonduct charde Number Was also Missin; bok Vols to. acknow a
tod Eh Was Never Swena comistéedion Sli? Ser dhe thinas A:

Vanored the Sackual eundence and mary Vielatiens & Decs @Aices that

AeSenSe. aha he akin Went With We of%tcelS Word tho wrote. the misconduct, OS it

heatin® eXominefss dob be So OS Sackual evidence And Doc Policies and ocknowled se

Such Violations; Nok Mraz o¥SicetS Migconducr TPork alone OS Saat | rel ee xs
Socks and Violations

Was and nck Soir AtoundS of a Sorc heatin® For a inmate. Who StateS

a Doe Go\i hes. The neatiand Ckaminet Tohled to iavestisote tie hook that = created

Ant has Six CY) clhotketS alteadY waikken and \k Would've lacked the truth of What | Was

 

 

  
 
  
  
  
  
  
   
 
 
  
  
   
 
  
 
 
  
  
 
  
  
  
   
 

 

Bard to be Found: a cholter do a beok not ao Planned eScale as ik Was letraded tobe. |

To eSeckwery be Provided With a Cavat offortuaiky in accofdence to the Ia Amend men’ ||

Due. Procese Claose of oth State and federal conetitulion. Please feverse this
Suny verdict dave. to Ye xen ok Sackual evidence And Precedural [a
CC

(S\ Hien. ope

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 22 of 55

(Ex lik AT) E

 

 

DC-141, Part Hi COMMONWEALTH OF PENNSYLVANIA
Program Review Department of Corrections
Committee Action
Misconduct Appeal [] Periodic Review © Other
DC Number Name Facility Date of Review No. from DC-141, Part 1
Leyeo14 Akeem Page-Jones _ CAM 7/17/18 D164404

 

 

 

 

 

Program Review Committee’s Decision and Rationale
The above named inmate is appealing the decision of the Hearing Examiner on 7/2/18

Misconduct D164404 on the following grounds:

Xa. The procedures employed were contrary to law, Department directives, or regulations
[_ |B. The punishment is disproportionate to the offense
[XIc. The findings of fact were insufficient to support the decision

PRC Decision: PRC has reviewed the misconduct, your appeal, and supporting documentation and has
determined that: since no boxes were checked, the committee is returning this without action.

xia. The procedures employed did not violate law, Department directives, or regulations.
There is no évidence of any action taken that was. contrary to DOC policy or procedures.
[ Je. The punishment is/is not proportionate to the offense

iX]c. The findings of fact were sufficient to support the decision
The evidence relied upon was sufficient to support the Hearing Examiner's decision of your guilt.

 

Decision Relative to PRC Review

 

O Continue (1 Move to AC LJ Release to GP LI Release Cell Restriction [1 Continue Investigation

 

CO Release to Control GRP LI Release Medical ] Release Diag. Center L] Release Sent. Complete

 

Decision Relative to Hearing Examiner's Verdict

 

[| Reject Uphold [_] Uphold-Modify {| Remand back [_| Vacate-permit Recharge [| Dismiss

 

Names of Program Review Committee Members A Signatures Date

 

Christina Srebro, Unit Manager Cas 7/17/18

 

Scott Miller, CCTM , dA- 4 AN 7/17/18

 

 

 

 

Tonya L. Heist, CSA | enya ihe at- 7/17/18

 

 

WHITE — DC-15 YELLOW - INMATE PINK — STAFF MEMBER REPORTING MISCONDUCT
GOLDENROD - DSFM

DC-ADM 802, Administrative Custody Procedures Manual
Section 4— Release from Administrative Custody Status Attachment 4-A
Issued: 11/13/2012 Effective: 11/20/2012
Case 1:20-cv-01042-SHR-EB Documenfel Filed 0682/20 Page 23 of 55
nd Level & APfoal (Facts SA Sai uae
Setond na Lene} XK Affe oct Manorer) Lo HortY Miaconduct® DICH Pane. 4
Erom. AKeem Yotse= Sones LEbeld set com? Hin E-A-96 celi Date’ 7-21-18
A. The Pr ocedules emPleved Were Contrary to law, DePattment dwecdies or ferviations;
a B. The Ponighment isa dieProPorkionate +0 the Mense; andlon
C_. The Sindinas of Sack Werte. insuiicient to SuPPock the decision.
TL Was Sound ANY oF misconduct Number Six (GG) on Noly a” old

ae Ywsk Wank +o touch hoses On PROS decision Which if You (ead makes No Sense. T4 Shotes
(PRO. Noe reviewed the micconduck; Your aPPeal, and SuPPorhinSs documentation and has
dekermined thot ance no hoxes were checked, the Commidte. is retuminds this Wihok achon\.
AXoun *% You (ead my affeot to PRO: See You wilt dlzarly See that indeed Checked tic @) boxes.
Wikich Wete "A and Cl. “EXS clear tot the Saft on PRe did Not even jock at my feaSons Sor
APesalinss wy Avilty Verdick. when thefe wefe indeed Many Violations o§ Dec Policies and
Procediles Of T. albo Provided Cackual evidence that Shows, Hat dhe Auilty Verdict Was Worry
lout PRe decided ko Side With the Ihearina examiner as the heafins examner Sided With the
fePorhinar oVicels miaconduct.

Ly, inmate Pare Nonec#LE Gold has Plead Mot Gilly” te the Miséonduck charte cf eScafe
OS TW. Was Found Auity on T-aclZ.

+t have Numefous feasons to why The Above Numbeted migcenduct Shovid be diamissed,
because 0% Salid Pack Gindina anc Procedural Violations. Please fead the Yotlowind®;

A) ConVoleand food Any Vyem Phat Lan feaSonally be uSed bo Sacilitake a Chime or
Misconduct. (THiS msconduch Shovid nok have been a misconduct tor EScoPe os x did net
dxkemll to escaPe of eérafed Srom Sé3~Cam? Wu or ony other State. Naesihy Wn Yennsy! Vania.
“The. mMiaconduct eyould have. heen Cornttobanad Wik Was te be Written as a Chime of maconduck

® .
QThis Bao Ca\\ed documents Yat was said to he a Planned eScate va" The Burak Which is Short
for PikvelaurSh Was indeed a chaftet to a Publication Prat 3 Created from a Yi8ute of my
Lmacinakion. These Codes 0% “ingktuchons Hat is Said to be Sounds L do not have aay Knowledse —
EX hd Codes thd Was Clowmed to he Sound. AS mY Chofter to mY novel Was. token and
T Was ot No time issved 0 Nc-\S4A conSiscettion Sli Sof Whet Was token. Weaver did
+his clhafler indecate that an ottemPted escale of eScalz. was Planned of to wcciul in aay State
Cotteiona\ SacWihy) Com? Wit PA) Det> CamP Hit, of any other State cortection Lacit¥ in Renna Vania.

Por DoS Policy ond Procedures (GeacheS of iNmotes Ovid Celt Dc- ADM 2.03) As any

trem Xho 19 Conkfaband or evidence OF o Crime. or misconduct Will be. cont iscated. You
With be. Aven a Coniscation iP kor any ikem *+hok iS Yemoved.

3\ ADM Jol Tamate Discifline Procedvtes Seetion A
D. Gervice c& misconduck cefork) . o
6. witin 44 Hours lor aS Scon os Normal SacititYy ofetotionS fel rts or fecertt ot ‘ con oa the. |
x YA and mental healthl intellectual disablitY Cone ltolion of disciftinaty distosition
DEV For "PIN Desienee, with Coaduct an ‘interview with The inmate te aLLESS the inmate. and |
EormPliere the mental lnealthfinkellectual disability Consulkedion fer at sciPlinaly Yotm. 1. The evalvatin® :
Mental health _@c Sessional Shatt nok hove a La tfent teatment (elabionshi? wikh the inmate. |
inmMoke PaXe- Sones Was ok no Kime Seen by a mental health Pr AeSional oXtef (weevins a
Dc-Vi Pork Lo as TL am on dye mental health Coster oS a C-Cade.

4 Meconductl Rule Viclodicn .

The Oc-t4l, Park A. Anal\ be written by the Charaina Shot member lho has Personal (
Knowiedse & the (uw Vialation. The Oz-14l,Pact 4 may be wntten by a Skat€ member and |
Hye direction OF & Pefson Who has ferSonal Knowledae o& Fre mistonduck in Such Cases the.
AC-I4i Pack 4. musk melude a Sustiticotion as to Why the ‘individual wilh Personal ;
Knowledes2 did nok Wrire the YePork. . . SSA Zimmermansc.cs Reese, Renexer, Baleto an :
Porkici Poked in Whe Search ch my cell fA- aac Yel- none co these Officers Nor do@s
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 24 of *
Extn ABS ase. a
LA Bertield ave an Sustficotion ae - ( ‘

= bo Why" Nene. ot the ohove evicers did Net Write
this Misconduct. ,

5) Misconduct *A. EScoPe is) Acotfect, Escate is*G not *41. Assavit.

(\ \Vnets Was not a Scheduied hearin date ot the bottom oF the misconduct.

T Ploce OS incident (A-icen) WS incortect, ad the Search took Place in A-B2d<cau\.
Durins the Search S. wos Placed into (A-Ib cad,

On t-l8-\8 a ce Search Was Conducted on wy cel EeA- 22 ast Was atlemPtinds +o
Parickate IA Morninr Tecteddion. OW\cec Zimmerman Sseatched mY celland diszovefed an orhan
eheek novel Hook SM Was in the Process of Weikina,trviaa to ConskfuckiwelY Urinze my idol
Mime. oOSSicer Zimmefman SorWarded mY Novel to the Security Dizutenant A.berMield, and he later
DSed events wikhia my Nevel te chafae me with 2scale. SHV TL Wasnt issued a contiscation
SUP. The events within my novel were larasety Sickiots and lacked matits, te establish IL was
akkemPhine to Plan of erXecute an eScate Yrom Setocamf RN OF any othef state
Cotteckianal saskiublion. The SecumtyY Liewkenant took tb ufon hinscl¥ to misinterts wy Sheet
* Nacaon as Whot he fotionalizes. as code Wonks to ald an @Scale.
MY novers Scene ie set in Piykshburala (a Borah) ond ate the éxferiences cf a
Sickious Chotecter && 15 Years and his life and dealinas within a Avvenie Facility.
Ulhooan this SickiouS Charecter does abtemet an escate from a Sovanite Sacillty, H+ is
nothins morte. than citeakive wrikia®s on my Pach and not Part of Some Arand echeme.
The SecumkY Lieutenant BetSield else Confiacared Pickures Tom mY EC iminal disecavery
Whiz Were. 7 Yeats old, and Tne had Since heen Convicted Sor and USedk them as Suffoctin®s
eVidence to MwAkSY Wie Salse claims TZ was Plannina te escafe.
T am on RRD and housed en an iS housine unit which is the most Secure hou sine withia
the Fadlity, atl oF mV mail IncomindA and ovkromA 1S Recorded and Scrotinized xk TL was
actually Plannine an eScaPe V4 Would feauire outGide half) bot no inveshaahion Can Show
Such resuiks. 7 a
“T_ Geel tNe been o Viekon of misintel(fatalion and iy. herfield OAS SVE ane iffational
Letm o&% Policing, and T Wovid like to feavest te have You feview the documents alons
wi corNickion kv Weatina examiner 3. Gechnecit. . |
unis ot the. above Stoked feaSenS, YackS, and Viclations it is bo my’ very Knowled Se
dot Hae above Numbeted mMiaconduck Should lee dismissed ha Seal on Hae Factual eVidence
and Procedutal Wo lakions. The heafine examinel ackicwledsed the hearin schedule Was
Miseinds and Khe midcondve+ charse Numbef Was also MISSINA, lou} Nails to acknowiedre
he Tack that my novel And leral documents Wele token, Sane to Ssacunty, and charred
With A midfenduck when Z nevel Was \seved oO Cant iscation ate, The neat ns examiner
Tanores the. Gackual evidence Onc many Vielations OX Doc Policies. te ev ee vel be
Prviacd With o eaual ofParrundy in accordence. te he iW Amend mer pve Plocess
Clovse o% hol éshoke. ONA Federal conekikution. with Maat hein’ Sai 2052.
And diamias this misconduct.

 

Cc. ARS
Case FORE B oy AY Filed 06/22/20 Page 25 of 55
Xhisit AY

 

 

COMMONWEALTH OF PENNSYLVANIA | DEPARTMENT OF CORRECTIONS

Second Level Appeal ; .

[] Misconduct Appeal [2 A/C Appeal sO, SCI-CAMP HILL

pC Number Name Location Misconduct No.
LEGO14 AKEEM PAGE-JONES SCI CAMP HILL D164404

 

 

 

 

SUPERINTENDENT'S DECISION:

| have received your misconduct appeal and reviewed all available documentation.
Though PRC inadvertently stated that no boxes were checked, your appeal was
answered accordingly. | find that there were no violations of DOC policy or procedure,
and the evidence presented supports the findings of the Hearing Examiner. Therefore,
| uphold the findings of the Hearing Examiner.

 

DECISION RELATIVE TO SECOND LEVEL APPEAL

 

UntimetySustain ) Sustain-Amend Refer BacktoP.R.C Exonerate Inmate
DATE

 

 

August 1, 2018

 

 

cc;

 
Case 1:20-cv-01042-SAR ER Weeubbba}a Filed 06/22/20 Page 26 of 55

To. Chie’ Weafind EXompel Misconduct 2 DGEq404 b/6/ ig

Efom’. Akéem Yote-Soness*Le bo lecs- came inn For Claal fevew (Exhibit A lc)
AMY aPfeat to the Suferintendent Was uPheid in the Findinds oS the HearinX Exam ine,
Which Shows the tack o& He Guletintendents own invest Nation. MY Prony Was taken
and L Wwevecl wos icaued a Loniexotion 4G How ts that not a Violation of
Doc Policy of Pracedufe? When in Fact Doc Policy clearlY states “Any tem that is
Contiaband of evidence XX a Chime of misconduct Will be conFiscated. You [wiil} bz
AWeA a ConiScakcon sti? Yor any item thet is removed’. Per DC- ADM BoeN TE the
Suferintendent had Conducted her own iavesti&otion She Ivould Clearly have seen fhe
Violatieas o\§ Doc Pelicy ond ProCedofe Which BBM IS ObVicos. She boeld not have
Stored “She Lends that theme were Ao Wolatlana of Doe Poly of Procedure’ This reucen
Alone Shovid be enouda to have tis misconduct exonelated.

On Chale at afitox \B-toAu S&k Zimmerman, Lh Reese, Keneker and Buelto Conducted a
Search en mY asSiAned ceth ia the Riu “EA-Q2 ceil The peoson Aven Sor the described cen
Sencch WOS due to extesss ProfertY Claims bY block SA Zimmaefmans Priof to extfactivw me Vem

my Col EA- aa cen" he PerSormed a security Search on“EA-a6 cou” Which Was the cell te held me. :

While they ferSormed/eonducted a search oe my cel “EA 22". When sat zimmelman e2xvte

"EA-a6 cou" he had an assortment S&S Pabraldecumets a his hands L assumed Was trash
Scom the uneceuPied “EA-S6 cel L was YnmediatlY Placed 10 “E-A-20 cei" While the above
MeENNoned OWS conducted an hour and a hall Search on my ce "EA-28") Where they
Claim to hive coniached Variou& documenta. L woe never Provided aa oPPorturity do -
View of Even review Said derumentS, And of Gfiilig unbekaowed to m¥self I fece wed O

D.c. i misconduct for “EscaPe" Dic. IM) A DeSLR0M Written bY Lb. BerVield.on b/athe |
L Was Seen bY heonns eXaminef Schnecks Ond the above mentored chardre oS “Escale” was -

dismiaced without Presudice. on G/ai/i® Lt. BerVietd reweote the migconduet Oc. Mpeyted
Chardin we oScin with. Esca®» due to Game uliKnown dotumnts. 6 V/2/IZ L had a
AisciPlinary Wearin® before Max Sehneck and received Yo dove daci@linary time due to hin.
auPPortins, Lk. herMields fePortS. L then Viled a HmelY aflect ASSUmiAw that the Written
documents the were SPeakiae about and tharaias me With were: a chaPler Cub oF an
Urban Fickion Novel Ia Which T waS eutherias but my scene Was a Muvenile dehaavent |
School in Pirsburah Ay aleat was dealed bY the Proaram review Committe 1 AS Well as my
ableot to the Sact¥ manader® vPholdin® the hearin eXamineS decision.

AS\ec reVielWine®s al o% my Percenal Profeay and documents I realized that L was Sh in Poste sis
oS mf urban Tiction Novel ia Which IT waS avtherinas Tria 15 Amended wlormation\ Bnd vader
the oSsumPtion that Li.wmervield was Cloumin® was MY escate Plan Which Would have ia turn Actten
me chorded with Cocfe. LT have no Kaowledae Not did © author any other documents edfeciatty
those PretaininS to an escofe Plan, Doc Policy states /D.2-ADA DoBN"AAY Hem that 1S
Controband of evidence o&f§ & Lrime of miSvenduct Will be Lorticzated aad Vou WI be aivena
COATiD COXON SAP Ser aon tems moved’, T have ne Krowledse of the docomente Lt mer Vield
Clams to he ia fessesion ofs and With LY Ger fields “elite tralian and exPerticg’ TR AAV Heme
Were confiacokeA L Should hove fecewed a conSiazotion SNP. Tes only Sar that Lo assume the
dodumenS in Question were the tach and PaferS SA4 Liane mal retmeVed at of "EA- OG cet, and
has midtakenlY Choracd them aS mine Lk We let the record reSlect on beth Dic. Mrs * DORGERO |
and BOIWGHO the Place & incident and recovery o& avuestioned deccmints Were Sound mm “EAS!
Ae cen") nok mY Ce “EA-22 cen", MY biawest AiWeSton is how am ZL helaw charred With
documents Sdund ia an unoccuPred cei\72 1 E- Block 1S a eetrictive haven walt and he are
Monitored close And under RVieet eScork. Sa the iS no lodical exPlanation of haw I Could
Place of kx reePonSdale Cor any iteras withia “EA-26 cei", WheA L Was hovced iA “EA- 9a cen. TD have.
ee been ho4ed A “EA-26 cen due to the Go dey rotational S@cunty Moved: anc Woud humbty
AK You to check the recotA Yor my Pack led acsianments ac evident? o% White D was hour

Sad Search. L AKeem fare Sones attest that euevdhing luritben Within is actual oT pees dere ,
KnowledSes Loan Maveckine to be haw dhs miSconducd exonerated dug to Wolotions. and efor.

COLAeS Biter... Kibe P99.

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 27 of 55

(Exhilat All) (¢

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CORRECTIONS

1920 Technology Parkway

‘Mechanicsburg, PA 17050

August 24, 2018

 

OFFICE OF THE
CHIEF HEARING EXAMINER

“Akeem Page-Jones, LE-6014
SCI-Camp Hill :

Re: DC-ADM 801 - Final Review
Misconduct No. D164404

~ Dear Mr. Page-Jones:
This is in response to your appeal to Final Review of the above-numbered misconduct.

In accordance with DC-ADM 801, § 5 (C. 6), Ihave reviewed the entire record of this .
misconduct including your appeals at the institution level and the issue(s) raised to Final Review.

In your appeal you raise no specific issue(s), but instead repeat your version of the events to
support your claim ofinnocence. This, of course, is the same version the Hearing Examiner rejected
in finding you guilty of the misconduct.

An appeal is a review for error. It is not an opportunity to receive a new hearing on. the
metits. Findings of fact are made by the Hearing Examiner. On appeal, it is not the function of this
Office to second-guess the Examiner, but only to determine whether the findings are clearly
documented in the record. In your case, the findings made by the Examiner are amply supported by
evidence presented at your hearing. Whether this Office might reach a different result given the
same evidence is not the issue. It is sufficient that the Examiner's findings are supported by ample
evidence to prevent this Office from altering those findings on appeal,

For the above-stated reasons, I conclude that the issues raised for appeal do not, as amatter of
law, require any further action on this misconduct. Your appeal must, therefore, be denied.

utag fe

Chief Hearing Examiner /
Pennsylvania Department of Corrections
ZIM/sth a
cc: Superintendent Harry

"Our mission is to protect the public by confining persons committed fo our custody in safe, secure facilities, and fo
provide opportunities for inmates to acquire the skills and values necessary to bécome productive law-abiding
citizens; while respecting the rights of crime victims."
 

 

    

Case 1:20-cv-01042-SHR-EB Document1 Filed

“(Exhibit BD

   

22120 Page 28 of 55

 

 

 

a ne | : Aliheu! Spal
- DC804 COMMONWEALTH OF PENNSYLVANIA [FoR OFFICIAL eed
* “Part 1 a DEPARTMENT OF CORRECTIONS Sys ho
. GRIEVANCE NUMBER
: OFFICIAL INMATE GRIEVANCE {[Pue PLiR Lid

 

‘| TO: FACILITY GRIEVANCE COORDINATOR DATE:

NMS. Tonta. Weret

 

~b/ealig

 

 

ERON: ey Ps NAME & NUMBER)
Akeem, Fone —N ones ELE Gel4

  

 

   

WORK ASSIGNMENT: AD ian die ~

 

 

ao 3. List in Block B any | action you may have taken to resolve this matter. Be sure to include the identity. of

| NA E-A- 26 ceil
INSTRUCTIONS:

_ a4. Refer. to:the. DC-ADM 804 for procedures on the inmate grievance system.
') 2. State your grievarice in Block A in a brief and understandable manner.

 
 

_ staff members: you have contacted.

 

. fA Provide: a.brief, clear statement of your grievance. Additional paper may be used, maximum two

 
 
  
 
 
 
  
 
  
 
 
 
  
 
 
   

 

 

4 form. and: one one-sided 874" x 11" page). State ail relief that you are seeking.
aP ftex Ti GAM 6-2 Shit TL inmate Poe-Sones LE Gol} Was
-o& A-aadcel When I was Striffed Searched bY beth c-c! Reese
ony AS*his 19 Standard Procedwres Prior Yo beinS escourted
Yoosind unit (RAV) exer Cise atea/The yard: UPon the comPletion
a7 mote Fote-Soned LEGol4 Nos Ploced | in hand restraints if.
Sed Zimmerman Proceeded to "Briesly” Seotch my ceil Dorin
rokiced thet C. GZ immerman had +hreawn away Numefous
ecenty Purehosed Vio SCI- Comm SGary. Tiems Such GS tivo
bétHes of déodofonti three bars of Seah; three Caf ben.
Set Pafer, One wattle of bod Wodhy two S@n'sed¥ne teath Paste;
PB theaty Pre-faid- envelofess one Washd foths Sour JeXal
ONE Hlon® Sohn bottems Which ail a totaled to aPProx 4 18. 36. Ldid
Wad ent! anored. Minutes later this c.e™ diteced C.e' Reese
G €ei\ because, T hod too much _Proferty.

 

 

 

 

 

 

 

 

. Your grievance has bean received: and will be processed | in accordance with DC-ADM 804.

fe “3 f i pen
ts fo 6 fe
up ke Le

Signature: of Faciiiy Giievance Coordinator | . = Date

 

 

 

a “WHITE Faéility. Grievance ‘Coordinator Copy CANARY File Copy PINK Action Return Copy

o GOLDEN ROD Inmate Copy -

oe pc-ADM 604, Inmate: Grievance System Procedures Manual

.. Section 1= Grievances. & Initial Review ; Attachment 1-A

"Issued: 1/26/2016 -

me Effective: 2/16/2016
  
  

  

Case 1:20-cv-01042-SHR- ERE RAcument rhed 06/22/20 Page 29 of 55

PX.9. OX Grevonse Tied by Akeem Paseo Sones*LE Got on b/aalig

then came. 00 ko Mowa this Lett Search ofter Arabs a clear Fash bas.

C..0 Reneker also Lame to Non Ye cen Search ok al@rox Bio00-2. 904M. C.0' Renewer leS4
Ond Come. lane to A-2dcen Wan YWo brown (ecard Stotane hoxeD:0S C.- Zimmerman
Avvected hin to felrieve . DUrmNardhis Seated’ TL Wigionualy obtetved £.07°Zimmetman -
Ceadias Hrrousdh Poryions OA my leAal worklOec uments hae AlGe Passat alound Auto l Sy
Photeatalhss LON Hhe dead Victim Xrom my Coee\4o C.olfeneker! XL dtd adviae C.F Zimmerman

that he Shouidat be lookin® or fascias Around Such Ee Sake ledat_ materal O& mines. AA,
my Pleas Were VAanoted.

   

At ot about £:29- g, SoAm C.c0! Recee and c.f uelko \S ADD ceuw to aid Werth bruising
Vard back ia LO Zimmerman temained ineide mi Lei A- OD Seartiaaw throush ‘evecy" Peirce &
Pater Which consiak S& leash Document. The Séatch heAain at CkachY 7:45 - €: 50-8. 53 AM
Mecese. Preserve ECTV Soctasey Whereaaas 6.P 7 Giledor alllaxched the ce. Atter Ste PPina into the -
Len and Sleokins Wir C. 60> Zimmetmans€.0' Beneket + C-o! Reese iOAd C.0 Buetto each oWleer
exixed Ahe conld- aay. ak le doin Se. FZ, mmetman Continued HhicowiaS le Sal works
Decumenrks AwOY. Ard. adviae C.F *Gitedo! dloout Prot. C.c™ Zimmerman the Came Oot cf

wet Col (A-29) Var dind a Skack o& Black and Whake PactowraPhs and a s & Stack o\
other Accumentss Yat eterna to my (edt Macovert. TM adwiced C.o Zimmerman that thease

Cheros arc alack SS way Cattent AbCeat Procesa. This c.c® advi6ed me that Sai A
Photoaralhes With bee Genk bo See ky Yar alOrcdtat .

 

XT hove ONRical Gocumentation Witkia my Discovery Which cieacty¥ States Phobotrafhe ot
DSendank WotdArna uns yauen Ctam hc. Feit Chon... Therelate 1 Said Photas Should ve

Never Leen LomWiseated TA aloo may be nNored yhat X Was Weve t\ 1SsSue A ‘OA DBc-1stA

Comivated hems tecei0t Anamatey Sor none & Vre Vrems/\eaal Work that Was
AhCown aWwoY oc SaKen .

TWie is tbe Zecond Grievance Te laCousht axainst this C.0 verard ian hin Cakiceak ins my
\éSoa\ moke foal . TWice is Ye Shard Hoa Varker .

Whok wos occuted Vea Clear Ulolation c& Boe. Valey bY not IS6uIe\ me. a Lom®etation
ENO OC ww Personal ProfertYy bein Tntawn, awoy and token. MY Cit bo he Sree Yrom
uUNtasonolle Searles Ona Seizures. Weleres my fre Nenendmendy was Violates he cavee
Mnete WOS no VaSeaake Noskication Yor Vee invasiwe Search.

To Teel as i Wy & iS in letbalollon te Ane Yicak Or. enMonce Nitec GSsah nest this £. om = back | 1A
December O% GOT, Dndeeds VA Tim Wine Werailoted O%oinst Bir for Proticias my r.shts to
Se O ComPlainklG rievance eseinst O& Corteckional Bkicet Yor Violatian mY conetibotionel
Gakks. Theres nok a Shadow ch doubt” 1A ont mind that kan ack Soke at this Fociay -
Belte§ Geek ne Ta he Sranskered lawmedlately So no Courter fetaliation Witt wecor Sor ¥. La

Wis Gievonce To be te imburaed BYSZAGC Lor the destruction of my Persona Pro Reon bom aiesery,
Look; ko hove ai mY \eXol docwunenkS rekurnecd ko me Of BSolos
deeument Bak Was leek oc cesecove cds

“iA Gunde Sor ach

CoO .ARS

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 30 of 55

: (Exdnibit Ba)
. INITIAL REVIEW RESPONSE
SCI Camp Hill
2500 Lisburn Road
Camp Hill, PA 17001

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follow:

 

 

 

“| Page-Jones, Akeem

 

 
 
 
 

 

‘Facility: .. | SCIC _. | Unit Location:

 

 

 

: Grievance Date:

 

 

 

Publication (if applicable):

 

 

 

CO Uphold Inmate
X Grievance Denied
cs “| O Uphold in part/Denied in part :

It is the decision of this grievance officer to uphold, deny or uphold in part/deny in part the inmate’s initial
grievance. This response will include a brief rationale, summarize the conclusion, any action taken to resolve
the issue(s) raised in the grievance and, relief sought.
_Respons oe

  

 

 

 

   

 

 

 

| have received your grievance dated 6-22-18, regarding your allegations against Sgt. Zimmerman, for
allegedly confiscating commissary items, and legal work. An investigation was conducted into this matter.

During the investigation, all Officers that you named in your grievance were interviewed as to your allegations
as well.

On 6-18-18, you state that you were stripped searched, restrained, and a brief cell search was conducted,
which is RHU policy before going to the yard, and which you do not dispute. During the search, you were
found to be in possession of excessive state issued items, and excessive cell contents, contrary to RHU

policy.

‘Upon these discoveries, a more thorough search of your cell was warranted. Also due to your recent
misconduct for implements of escape, in which you were found guilty by the Hearing Examiner for, a more
thorough search was prudent and you were placed into A-26.

During the search, suspected gang paraphernalia was found, and upon consultation with the security office,
| these items were confiscated, and you received a Confiscated Items Reciept. During the search, you allege
that “sensitive” legal documants were passed around by the searching Officers, and legal paperwork was

‘thrown away.

At no point was any of your “legal paperwork” or photograpghs passed around or thrown away, but excessive
papers and trash that presents a fire hazard, was removed from your cell for health and safety measures, and
to bring you in cell content compliance.

in conclusion, your 4‘ Amendment rights were not violated by an illegal search and seizure. All items that
were considered legal work were retained, all trash was removed, and you were issued a CIR for suspected
gang paraphernalia.

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review > Attachment 1-D

~ Issued: 1/26/2016
Effective: 2/16/2016

 

 

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 31 of 55

(Exist Pad) : : Loe
As to the relief you are seeking for the immediate transfer to another facility, you are to start the procedure
with the unit manager, and follow the proper steps from there.

As to the the reimbursement of $48.36 for “confiscated” commissary, again none was taken, only excessive
state issued items were confiscated. And since you allege that you did not receive a CIR for these items, you
offer no proof that these items were confiscated. Therefore your request is denied.

_| And your last request of $5,000 in punitive damages for loss of alleged legal items, in which you did receive a
CIR for, this request is denied. All items that were suspected gang paraphernalia were turned over to the
security office for review, and Sgt. Zimmerman issued you a CIR for.

You offer no proof of retaliation by Sgt. Zimmerman, and other then your “suspicions’.Therefore your
grievance is denied, and found to be frivolous. No evidence of wrong doing has been identified.

The response to this grievance was late due to my deployment to SCI Phoenix. This will not affect your appeal
rights.

   

ee swere

 

 

 

 

 

 

Signature:
Title: 0600-1400 RHU. Lt.
Date: 8-6-18 ,
cc: Facility Grievance Coordinator/th _ :
DC-15

DC-ADM 804, Inmate Grievance System Procedures Manual .

Section 1 - Grievances & Initial Review Attachment 7-D .
Issued: 1/26/2016
Effective: 2/16/2016
Case P20 TORE SIRS » WDQc 1 Filed 06/22/20 Page 32 of 55
Yhibit 2 \ :

 

   

 

 

 

inmate Number — | NAME HOUSING UNIT DATE GRIEVANCE#

LEGo\d ——[AKeemPorerSenes| ExA-Qbce |  RITIIB | T4BGAL_

 

 

 

 

 

 

 

+ Tiled on Ghevonce 6-23-\% necauee on 6-13-12 my cei Was +o be breki¥

 

Sentched OS TL Wos tyyias to atkend Vara. Lon Ais lanieS Search SAkZimmerman
‘old C.o! Reese to Place mein A- Ie Ce ober X told im not to threw away

 

MY. Paréoonal heme Ynak 3. Putchased Som Commiasary. Xe was, then told had

 

too Mul PeaPerky in mv cell. Zn my inal. feviews feebonene, LY. Sn¥der Soles

 

net ~ Wad CXtesewe skoke iosed wens Which ian ue. A\\ Wrems iin my Zell

 

Were Yeteonal ikenes Khok X Porehased: Grom outside look ComPanys: XL had mat

 

Crom my SamilYy and Sdends, a hod Pckures: Scale: Deodorant: air Grease,

 

and over Wwyome ‘hemes that X Purchased of LemmiSsary 1 And Pretty much

 

O\M \erat decoment’S Sor my abPeat in my Grek Coase. ord abbeail in my Second

 

Plus documant> Yor wy maaY Luvit lawsuits. Those tema Ofe net State

 

YSHved thems Ore. rey? Dotina Wis Le\\ Beatch ots when a Scene Lrom my _.

 

ut nan \ickion ‘hook X \WOSs WrAki nr. Was Sound OnaA w Was Served oO

 

Widaconduck he next doy Gllaliag Sor escales So whY Was a more therovah

“CE “Ned anv Oy

 

Jeatel ox wy cel Watranked ? TL wos ANSO Placed in A-2QG Lett GIRS. avow:

 

ere 15 SuSPecked Aone Parothernas LO that Wos claimed te le

 

Sound” iA my Cel iniclh nis’ iS my Grek Acne hearin’: ck ds. Pictou tes te

 

Wy l22oah Coase Which TY Wos Conwicked Yor was taken and now Yoor

 

DOS is Soviets WE Sane ParaPhernalia which is obsurd. Eve had them

 

Prckuress Which ote of me ond my Co~-deSendent Posinr With diem Auns ow

 

 

 

 

Tim lies Punished Adon Which iS double \eoPardY am x Wiens.
Cc. APS INMATE SIGNATURE: ne: a f= 7 |

DC-ADM 804, Inmate Grievance System Procedures Manual _

Section 2— Appeals Attachment 2-4
Issued: 1/26/2016. .
Effective: 2/16/2016
Case 1:20-cv-01042- SHAFER \Pacumept 3) Filed 06/22/20 Page 33 of 55 .
PAD c& AP eal to Faciity Manorer Lor Gtevance *T4 2c. slal 13
_ From. Akeem Pooxe=Nones*EGotf — Set-ComP Wil E-A-26 cet
L \none \22a\ documentodion Yak IL Can Prove Hot those Pict ofes ate. Part of
WY CMiminat homicide Coase Toren them iS Wersal iM any State oS T be a
Cialk ko ‘not Atnd ot discovery eoPeciany When the DA Used V4 o®alnst mein
‘Wwe Louth cX low. TL Geen SSEZimmerman Pass afound Avutosy Phote’s of the
Ceceosed Vickim otound to other AMicets of that is Very Sensiive documents, I
Olas Sezn with wy own two Yes Tht Sat Wrowlars away my teal dacuments that
1S Pack O&O WY Cade ond of Peat ProceSS. Sor Ws la2in& Soild dere Wele EXCESSIVE
PaPers and Stash Wak Was WWrown Owoy. WhoSe. PaPers hat 1S Said te be EXCESS
Pabers Were tae lero documents Z am Sfeoxine ot. Yess m¥ 4™ Amendment rants
Were indzed Violoted hecavse the Search Was an illegal Search and Seizule
lrecause. Vhere Was no eal Hason Sor thet Search. AS L’.Snveder Sus 4 was
hecouse. TL Ceceatly was Sound Avi Lor Plements XK EScoPe which is
incorrect because ail & this eccutred on GHIBlI® and my misconduct Was
Seried on GIlalld. My Ciakts were alse Violated because au these items Were
VoMen ond TL never Wos iasvued a Coniiscoltoen SIP as L+. Gnvder Sos i did.
TS thot is Mue Please Provide me the Number of Said Conkiecation Sli? and ten
me Whot art Was token. Your nok Aciar be be olsie bo because of ali the items
hot were taken there Wovid have te he more than ene Corviscation Sli? Sor the.
Amount K PerSonal ProfectY Cov@iscoked: Ab NO time Was © issued a Cr R
Sor anvthins “oken, as L4.SnvYder Claims Sab Zimmetmon issued me One or
mulhiPle C-TLAS. T seek to be troneSemd cot K& this LactilY because I
OM beine Teralioted o&atask and now They are arttemPlas te Cover of their
Fook Shes hecouse 1% a ProPer investirodion Was Conducted 1b Would've been
found Hhek my claims are Facks and the broth. Te he fe-imbursk SHBG Lor an
o% mY Conmacoted thems TL order Stam Commi SSary. You Can check the Camerds
Acked: lack to GIBI® ond G iqlg and ik Witt be Preven That an my Precnal
ProPertY wos tomen ‘in a Clear Wash bots. Thats the Prock L hove and adaln ZL.
Wasnt issued a CLR at NO time. #01000 in Pundwe clamares Yor
The loss or destuction o& wy least documents and Perconal Profert¥ as + has
Senkoamentai Vavle Ond Sor not Peceivina a CER Which is a Villation of
Dec. Paltey and Sor SA. Zimmerman Cabracatine the he issued ime a C.oeeR.
luhwre is he Prook in his Cloim? This is tw Second Kime Satd Sek teok Parts of
MY lexal decuments: but His Hime he's Win alaock the CER. TS So flease Show me. -

TL Was teaid tat a my Personal Proferty was Sent be Security and that was owra
month ore and WS 6 New NewS to me- Please. look at this matter very Corton as

TL Seek my relia’. ResbeclS ory,
CCARS | (S)

 
~ Case 1:20-cv-01042-SHR- “ES yment 1 Filed 06/22/20 Page 34 of 55
xhibet BH)

Facility Manager’s Appeal Response
SCi Camp Hill
2500 Lisburn Road
Camp Hill, PA 17001

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted below. tn
accordance with the provisions of DC-ADM 804, “inmate Grievance System Policy”, the following response is being
provided based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance
Officer's response, your appeal to me and any other documents submitted.

 

 

‘Inmate Name: | Akeem Page-Jones “Inmate Number: | LE6014

 

Facility: _ Camp Hil Unit Location: ~~ _| E block

 

 

 
     
  

 

Mi Uphold Response (UR) 0 Uphold in part/Deny in part
i Uphold Inmate (Ul)
| C] Dismiss/Dismiss Untimely

it is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or Uphold in
part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any action taken to resolve

the issue(s) raised in the grievance and your appeal and relief sought.

 

 

   
 

 

 

Tam in in receipt of your appeal and have reviewed your original grievance as well as S the Grievance Officer’ s response. In your -
appeal, you claim your cell was to be briefly searched June 18, 2018 while you attended yard. You state you were placed in cell .
A26 while the search occurred after telling Sgt. Zimmerman “not to throw away my personal items that I purchased from
commissary.” You indicate you were then told you had too much property in your cell. However, you claim all items in your cell
were personal and not state issued as Lt. Snyder stated. You go on to state that during the search “a scene from my urban fiction
‘book I was writing was found and I was served a misconduct the next day 6/19/18 for escape.” You ask why a more thorough
search was warranted. You further allege pictures from your legal case were taken and staff are saying it is gang paraphernalia. You
claim the pictures are of you and your co-defendants with guns. You further allege you can prove the photos are part of your
criminal homicide. You claim you saw staff passing autopsy photos around of the dead victim and that your legal documents were
thrown out. In your lengthy appeal; you state you feel your 4" Amendment Right was violated and claim you were not issued a
confiscation slip as Lt. Snyder indicates. You ask to be transferred from this facility, to be reimbursed for confiscated items, and to
be awarded $15,000 in punitive damages.

I find the Grievance Officér properly investigated your grievance concerns and provided an appropriate response. As stated in the
initial response, you were found to be in possession of excessive cell contents. During the search, an implement of escape was
found as well as suspected gang paraphernalia. I find no evidence of your legal documents being taken and “thrown out” or of “staff
passing autopsy photos around.” In.some instances, although a Confiscated Items Receipt is issued, a copy is not issued to the
inmate for security reasons. No evidence of wrong doing has been identified.

Therefore, I uphold the initial response and your appeal and any requested relief is denied.

 

 

 

 

 

 

 

Signature:
Title: Facility Mander
Date: 8/14/18
ce. DC-15_
File

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-B
Issued: 2/27/2015 : .
Effective: 5/1/2015
. Case 1:20-cv-01042-SHR-CeX pilot aD) Filed 06/22/20 Page. 35 of 55

To chies office OF Tamake GrieVances and APPeals Doe. whialig
From. AKee mn Pare-Venes* LEGol/Com? Will

A¥Xen\ Yor Sinal_tevielw for Grievance*743631

On GI aalid & Gled the dloove Numbered Grievance because on eEhialig wy ceil
Was Searched bY Sat. “Zimmerman 6-2 Shitt becavse TL asked him not te throw
OWowy Personal hems & mines. 1 believe that was the reason Sor the Search ashe
Sey Vre feaSon Was hod too much Proferly. 1 Was then Placed inte Cell A-2Q6 as
ne. Search took Place in Celi A AL. This Search Went on From 7-S5AM to £53AM
[Check Video Sockets On A-fod +P 4eir on Alishs\. Dorind this Cell Search Oe
Sat. Zimmerman had a Clear trash be® brousht to Wim Where he thew oway my hyaine
Products and other ems that 3 Purchased Via Commissary alond With my lexal
documenss yo mY Criwinol Cose. 1. Seen this because TL Can See inso A-22 ceil Ton AG
Ce. alee Seen this S&+ PaSsinAd afeund avtoPsY Photos cf the deceased Victim Srom my case.
The Ceak o& mv Proerty Was lettin Ada Cell and When S&'Zimmermon left the ceit he had Photo's
OT wySelS and my Co-dekendant haldind Several Sitearms Hot the Commonwealth oF PernsYivania
USed as evidence to Convick me of First dearee murdet. Those Photes ate needed astTLam |
bend hindered From Proceedin®’ With my afreal Sta&es, Without them as these Phobo's are exhibdts.
Thosz Photo's alons With a Chofker Som on Urban Fickion novai Twas writind Was takenleoniscated
bY SAkZimmerman and ok fe Yime Was % idsued a conviscaticn SliP as (c-ADM 2o038\ Stokes,
— Viclatin’ hot Policy. Was then told in my initial review resfonse that mY Photo's from my
leAol discoverY Was SuSPecked Sand YoroPhernalia, Which 1s obsurd! TL have documentation
Mak com Verify those Photo's Wate found in my ceil Phone bY homicide derxeckives on March 2a,
Aol\. eee. Akkached exhibitd*A- to this lether\.. on G/ialls al of my Proferty that was leS in
A-2.2 cen Was Pub ‘inks a Hash baa by SM Limmerman ane Sent te Security as evidenée.
ASXain, ok fe hime wos issued a Cankiscalion Whizh Vielates Doc Policy (oc- ADM Qo2\
OS do Nok Know exactly whete. my ProPerty 1s bub TL clo Knolv it Was tanen Yrom me.
There O Pickuores. o& Samil¥ Friends and information that holds Sentimental Value Gna cach be
CePlnced. Ms. Harey Calis to acknowledde these wrons doinBa. She States ‘in the Yacht
Manoders fesPonax hak A Some indkances, althoush a Condiscation SIP is issued, a CoPY
1S Nok issued to Yhe ‘inmate Sor Securik¥Y Penson. That is nok true at att! In Fact,
Doc. Policy (DC-ADM aod) Cleat stokes: Any them that is Contraband or evidence of a
Crime of MiSconduct wilt be Contiscated. Youfwill} be Siven a Confiscation sliP For any
item thet is removed. Volhere does Policy State: ‘A Lonfiacation SiP Will be 1Ssued) but
— Xhe inmate Will nok recewe a COPY Sor Security reaSons’. WoW do 1 er any other mate
DPPeat ko Your SSice. Sor final reviziw Withook @ Cef¥ cS the Corkiscetion SUP? Tomy
Knowlzdse Shere was net o & Gi corSiecolion sii? Evel written by any stall
hare ak Scx-Cam? Wal. Once dain ViolakmA Doc Policy /Dc-ADM 202). (Check Video
Sootoae on GBNE E-Block A-Pod To? Teir Camefa rom 7:55AM to 2 SAM, The Cel Search, the
Trash bee With my thrown away Profecty and lerdal discovery and SAVZimmernan wi Hp Beast
My cies Weaat Photo's in We handl. Also Eheck Video Seotot&e on Cliglaig E-Block A-fod
Vo? Tew Cameta Xcom Wo *o kes4 AM as You will Sez SAY Zimmerman toke oa trash bas
Into 22 cetion Arfod and Walk out werk i Tull & my Proterty\. RelheS 2. Seek’ Te be
+ C ansrered immediately he cause. iL am ind tarazked and tormented by Ritu Shokf
ind aecunty SAo8% Which i6 in Vetaliavion Ser my ASSauit on Securit Stal® at Scr
Favetle.To le. feimbursec RUBIA Sor Ye destruction ch the Commissary 2 Porchased and
te be. Teworded ASc.00e in Punitive doma%s Sor takind my lesol discever’ arid throwin®
OWoY my len discovery, VideNina Dow Pelicy (OC-ADM Qs2), VP Amendment Freedom o¥
Steech and Association A™ Amendment Unteasonable Searches and Sci7 ores, S“Amendment Due
Process OLL25% Yo the courks, 2" Amendinen’ Cruel Gad Unusval Punishment, A Amendment Due.
Prozess dePre. any Petson of We Vibert) oc ProPerly. Which are all my cons¥itutional Ridhts to be Nee

From. Resto 2, ‘

   

 

 

 
    
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 36 of 55

. | Cxibit BE)
2018 | of a

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of information associated with your intent to appeal a grievance (identified
below, if available} to final review, to communicate your concem(s) to the Secretary's Office of Grievances and
Appeals, and/or to check the status of review related to your matter.

 

 

| inmate Name: | Akeem Pace-Jones . linmate Number! | LE6074

 

 

"SCi Filed at: {Carp Hil Gurrentsck ~~ | Camp Hill

  
  

 

   

| Grievance # (if available):

 

a) You have already received final disposition/review on this issue through this Office.

 

b) This Office has no prior record of receipt of an appeal from you regarding this issue.
c} You have already filed a grievance to seek review and resolution of this-matter.
d) You are encouraged to work fhrough institutional channels to resolve your complaint
initially. If unable to resolve your complaint informally, be advised that DC-ADM 804
| provides a mechanism for all inmates to seek formal resolution for: concerns.
e) You failed:to provide the official grievance number for identification purposes.
#) Your claim to have grieved and/or appealed this concern at the institutional fevel without
response does not entitle you to direct appeal to final review. Rather, contact the
Grievance Coordinator or Facility Manager's office regarding the status of your appeal.
g) You have not yet appealed this issue to the Facility Manager. Final review will not be
granted until you do so. Upon receiving a response from the Facility Manager at the
respective facility, you may once again submit 4 timely written appeal to this Office for
final review. Be sure that your appeal fo this office includes all the necessary documents
as outlined in DC ADM 804. If all documents are not received with your appeal, it may be
dismissed. This response does not grant you a right to an appeal if if would otherwise
have been untimely to pursue that appeal to the Superintendent. -
h) Your grievance and/or correspondence is being filed without further action for the
reason(s) specified in the Comments/Action Taken section below.
i) The following action has been taken in n response to the inquiry, request, or concern .
communicated in your letter.

 

 

 

 

 

 

 

 

 

 
 
 

 

   

lamin receipt of your letter ¢ dated 1 2/20/18 “asking if this office completed a tinal review response fo

the above referenced grievance. Review of the record finds that a final review response was

completed and mailed to yous at SCI Camp Hill on 10/19/18. Enclosed you will find a courtesy copy —
for your records.

f

 

   

 

 

 

 

 

Signature: - Ker Moore | h uf Oy Ti le: | Assistant Chief ef Grievance Officer
Date: 12/28/18 i

KLM/TAW

Enclosure

ce: = DG -1 5/Superintendent CAM
Grievance Office

 
Case Hee SE | EO Filed 06/22/20 Page 37 of 55
EXhibit %

Final Appeal Decision 4 of 2

Secretary’ s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

‘This serves to acknowledge receipt of your appeal fo the Secretary's Office of Inmate Grievances and Appeals for the grievance noted

below. In accordance with. the provisions of DC-ADM 804, “Inmate Grlevance System Policy”, the follawing response is being provided -
based on a review of the entire record of this grievance. The review Included your initial grievance, the Grievance Officer's response,
your appeal to the Facility Manager, the Facility Manager's response, the Issues you raised to final review, and {when applicable) any
revised institutional responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (¢.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been
solicited in making a determination in response to your issue as well.

 

 

Akeem Pave-Jones flnimate 'N amibet
Camp Hill [Current SC
743601
Publication (if applicable): [

  
  
 
 
 
     
  

“Inmate Name:
i SCLFiled at:

Grievance #

“| LE6O14
Camp Hill

 

  

 

 

 

 

 

 

 

 

  

M Uphold Response (UR)
Gl Uphold Inmate {UN
<4 (2 Uphold in part/Deny in part

it is.the ecis of the Secretary's Office. of inmate Grievances and Appeals to uphoid the initial response, uphold the inmate, or
Uphold. in pari/Deny i in part. This resporise will include a brief rationale, summarizing the conclusion, any action taken to resoive the

A sue(s) ral

“ih this grievance, you indicate that.on 6/18/18 your ‘cell was briefly searched by Officer, Zimmerman after you ‘were trip s in
prepatation for yard. You indicate that during the brief search, Officer Zimmerman threw away 2 bottles of lotion, 2 bottles of deodorant,
3 bars of soap, 3 carbon paper, half of a ream of ink jet paper, 1.bottle of body wash, 2 Sensodyne toothpaste, denture tablets and
} cup, 20 prepaid envelopes, 1 wash cloth, 4 legal pads, and 4 pair of lorig john bottoms totaling $48.36. You go on io indicate that after
this, a more thorough search ensued in which staff passed around autopsy photos of the victim of your crime, read through portions of
your legal werk/documenis, etc. You indicated that you advised staff that they should not be reading your materials or passing around
the phatos of the deceased victim of your crime, to no avail. You indicate that the search lasted over an hour and staff continued to
throw legal work of yours away and staff exited your cell with a stack of black and white photographs and a stock of other documents
that belonged to your legal discovery. You feel that this is being done out of retaliation and indicate that you were not provided with a
CIR for the items that were taken and/or thrown away. For relief, you seék to be transferred immediately so no future retaliation will
occut for filing this grievance; to be reimbursed $48.36 for the destruction of your personal property/commissary; and to have all your
legal documents returned to you or $5,000.00 in punitive damages for the loss of your documents.

 

 

 

 

 
  

 

Review of the record finds that when you were removed from your cell and strip searched to go to yard, staff found that you were to
out of property compliance. Due to this, your cell was searched.and wiien the search occurred, you were found to, be in possession
of various types of contraband. Despite your claim of na CIR being completed, records reflect that CIR #148341 was completed for
’ the items that were taken from your cell. These items included a bag which contained an unknown substance; 3 papers; 10 copied
pictures, and 2 letters that contained escape information, While you indicate that various other items were taken from your cell and
thrown away, no evidence was found to support such, Further, no information/evidence was found to suggest that any autopsy photos
were passed around by staff, etc. The photos in question were sent to the IPRC for review and they were denied on 10/4/48. If you
have concems with the denial of these photographs, you know that you have the ability to appeal that denial. Further, no evidence of
retaliation was found. Lastly, due. to items found in. your'cell, you réceived a misconduct for having implements of escape in your
possession. Due-to the above information, this office finds the responses provided to you appropriately address your concerns. Your

quests for ole are denied at ihis time. .

“Signature: ) } Dorina a Vainer ‘| 69 1 { \ CXTlo 4M

     

 

 

 

 

 

 

Title: oO Chief Grievance Officer
Date: + 40/19/18
DEVikim
ce. DC 5/Superintendent Harry a

_ Grievance Office

* a 6.

DC-ADM.804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-F
tssued: 1/26/2016 ;
Effective: 2/16/2016

 
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20 Page38of55

(Exvilet Ps7)

Yo. MS. Keri Moore Chie® CGtievance officer —. Dete: l-a-
From. AKeem PaXe-Sones*LEGold Sex-Camf Hal. ee
Reonge +e Final APPeoal Decision doted lo-\9- 18 Ser Grievance TYACAl _

TL recewed a Sinal ofPeal decision Sram Your oWice \-3-19 for the Vest 4h

Stoke ik Was ComPlered lo-l9-18 and You state i was sent to me tha
You this very iether becouse there ate @ Several thinas that )

decison thai 1 de nok AAree With as You clearly Stole a Cour

iy WOS done because of thie or that. Yes 1] Was removed Trom my ceil
Yord and Normally A ltieS SecuritY check of the cen is Conducted, bot this
into another cell oSker Z told SAt. Zimmerman that he could not +hfow away m
Mrot < Purchased Stam O8% CommiSsaty. Let me note that this is not the Yi
Sak Zimmerman brie¥ Searched wy ceil bith dw Same amount of Proferty
What Made Mais dav So imforkant? Sians of fekaliallon! WhY Wasnt L teld fo
CroPerty T needed becovSe TL had too Much froPect¥? Poticy does not state |
nas boo Much Praterty ik Will kz Searched and Corviscated. More of lesS, You
Vecptdé Show that during this Szatch © Was Sound te be in Possession of Va
ot conkralana. “L Shoted beSore that T was never issved

a CLLR destite of Yo
me With CT ANYSAN. AW dhe Proferty that wos takenieonSiscated From me wou

eeued more than one CO CER. You State that there Was a bet of an Gaknewn |
Buholance; & PaPerss lo Cofied Pickotessand 2 letters that Canton escate inkotmn
Ye4, T wdicote that Vatious other tems were tanuen from my zeit and thrown aWwoy
Would've. Te\iewed the Video Sootane Hat L clearly aSKed to be muiew 1 Yo
rod TL indeed had evidence to Sv Pfork thot -

_ Now *hok unknown Su!
fowdet thok Purchased Stom Commissaty These SB fofera cdo not

uae —& Woset issued a Cof¥ of Said CLK. These lo Cofied Pictures are 10
BX Pickules Hot Was taken Stom my ledal discovery. You state that those. Picture
Sent to TPAC Nor review and was denied lo-4-18. You Clearly acknowledse tha
Photos were Srom wy lesel diacovery as LT Provided You with a cof¥ of the Police reP
MY homicide Case Which the District Attomey Used those Phobos as culdence fo Lo
Me. Since When do leral discover” Aek Sent to TPRO Sor review? 1 ha Fh
Cor over TYears Of XL Need them Yor my aPPeat Stones which is beings hindered
Were taken bY Scr-CamP WIS Shalt. Mow the 2 letters that was claimed to
inSormohion WoSHIS Not What + was made out to he as T did eecewe a Misco
Vhot, OS x Stoted in wy offeat Sor Soild misconduct thot they were skitelaen to 6
Urolon Sion Novel —& Was wiitina ond T am Stil weihaas. At ne me was a Cc.
Placed on WY mMiacenducth So how Zan it truely he Said TL was issued one? The
< feceiied was tor C&COPe Not ImPlements o§ escafe. =z deat Know What more é
Wos Needed Cor thie Grievance, aut its Very clear thed my 27S" 2" ond JH™ hi
Viclaked and no Stott oficial See's Such Violations. Tt is fo mY Knowledde tw
ex\ovated all ot wv administrative femedice and Plan to tae action in the Court
Suat Yat tid be fesfecktul enouSh to have this Grievance looked at arain
Ond have these Violations Vxed as T fecewed no teliet ot ait fo clear Vielations of

  
 
  

 

 

 

      
  
 
  
  
 
 
  
  
   
 
  
 
 
 
     
  
   
  
  
  
   
  
 
  
 
  
   
  
  
 
  

   

 

 

 

Doc PalicieS and MY Amendment Riahts.

Thank You ker Your LonSidefation in His master

| | Restectfuuy,
cc. AYS Seat

 

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 39 of 55

2019

Codi BY)

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of information associated with your intent to appeal a grievance (identified
. below, if available) to final review, to communicate your concern(s) to the Secretary’ s Office of Grievances and
Appeals, and/or to check the status of review related to your matter.

 

inmate Name: | Akeerm Page-Jones | inmate Number: | LEGOi4

 

 

SCI Filed at:

| Camp Hill | Current SCI: | Camp Hill

 

 

Grievance #

(if available) 2 lg ASO 2 Teas
a) You have already receivett final disposition/review o on n this issue through this Office.

 

 

b) This Office has no prior record of-receipt of an appeal from you regarding this issue.

 

c) You have already filed a grievance to seek review and resolution of this matter.

 

-d) You are encouraged to work through institutional channels to resolve your complaint
| initially. If unable to resolve your complaint informally, be advised that DC-ADM 804

provides a mechanism for ail inmates to seek formal resolution for concerns,

 

@) You failed to provide the official grievance number for identification purposes.

 

f} Your claim to have grieved and/or appealed this concern at the institutional level without
response does not entitle you to direct appeal fo final review. Rather, contact the
Grievance Coordinator or Facility Manager's office regarding the status of your appeal.

 

final review. Be sure that your appeal to this office includes all the necessary documents

g) You have not yet appealed this issue fo the Facility Manager. Final review will not be
granted until you do so. Upori receiving a response from the Facility Manager at the
respective facility, you may once again submit a timely writien appeal to. this Office for

as outlined in DC. ADM 804. if all documents are not received with your appeal, it may be
dismissed. This response does nof grant you a right to an appeal if it would otherwise
have been untimely to. pursue that appeal to the Superintendent.

 

h) Your grievance and/or correspondence is being filed without further action for the
reason(s) specified in the Comments/Action Taken section below.

 

 

 

 

Comments/Action Taken:

) The following action has been taken in response to the inquiry, request, or concern
communicated ji in your letter. oe ——

 
 

 

   

pertaining

No further action will be taken on this grievance. Any further communications received from you

to this grievance, may be <a a response.

   

 

 

 

 

 

 

 

Signature: Keri Moore | Hy | { 5 | Assistant Chief Grievance Officer
Date: 1/24/19 ae ; :
KLM

CG: DC-15/Superintendent CAM

Grievance Office (CR96)

  

 
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20 Page 40 of 55

ee Ey VROD

 

 
        

 

 

 

 

 

 

° WA DliCahon
DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS | _ PAA e 3-07 188

- GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE __. dug Wiles
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: “7 DATE:

Facildy monoter HOmy “LPzc aéPeal Cam lofiz/1&
FROM: (INMATE NAME & NUMBER) a, SIGNATURE OF INMATE:
Akrean Oy Ro No reS* LE (olf . Oil. eg2e. vo.
WORK ASSIGNMENT: HOUSING/ASSIGNMENT:
ALK PH~A-az? cell.

 

 

INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner. .

3, List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.

 

 

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
pages (one DC-804 form and one one-sided 874" x 11" page). State all relief that you are seeking.

_ Tle this Grrevonce oe an able on TPROS DEGEion on Mie He denial
ot lo Fickures thot wos Sent to merTs 1S Said thet Sold Pichwes advocates
Ulotewe Which 16 fo/d/I2 Xt Ye deciston. TL am tyiXd to under Stond
Why oa name of addless Was not Aven as + don't Know Where
Sord Pickuces Come Fram or whom Sent Hom ae r Con send them
back os ies belaX ahh am not allowed to have because it
CheateS ao danssec to He Yocnlity LD deck Know What +he is ‘Pictures
Ate So TL cont Sov W Ws a dantser te the Seocitity or not. Relies
420K nA. To hove. the nome. and address t5 whom sent the ten Ce)
Pictures Ex, 1X thet ore indeed Ynallrofriate XL CON Sead them back and
lek Whom eves Sent Gad Pictures Know that these kind of Pictures Miu
not be accePled. See ortothed Notice oS \acamin® Pulb\ication Denial
Gorm that wos Sent to me Io/H/R.

 

 

B. List actions taken and staff you have contacted, before submitting this grievance.
_ wrote the moiifcom, bat howe Yel to freee a ¥SPonse.

 

 

Your grievance has been received and will be processed in accordance with DC-ADM 804.

Dba Jo /z5h-

Signature of Facility Grievance Coordinator " Date

 

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual.

Section 1 — Grievances & Initial Review , Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
Case 1:20-cv-01042-SHR-EB Document \ 06/22/20 Page 41 of 55

Ex\ibed: Cc 1.
COMMONWEALTH OF PENNSYLVANIA

. _ Department of Corrections
~ gc). CAMP HILL

 

 

 

 

 

SUBJECT: Notice of Incoming Publication Denial Publisher/Sender Name:
Publisher/Sender Address or Emaif.
To: Page-Jones, Akeem LE6014 E bik
Inmate Name and Number
FROM: Incoming Publications Review Committee (IPRC)

    

DATE OF IPRC DECISION; 19/4/2018

Section ! . 4

The following publication addressed to you has been reviewed and found unacceptable*for the reason(s), indicated below, based on
the criteria set forth in the DC-ADM 803, “Inmate Mail and Incoming Publications” policy Section 3.E.3.

Name of Publication: 10 pictures

Volume/Number and/or Issue: Date of Publication:

 

 

[] Publication is already listed on the Master Publication Denial List If checked, skip Section II.

Section ll (Please circle all that apply. Page numbers are REQUIRED by policy)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Security issues 9s: Woe ee . | Page Number{s} -
() information regarding the manufacture of explosives, incendiaries, weapons, escape devices or _ '
other contraband;
Brief
Description:
(2) | instruction regarding the ingredients or manufacture of poisons, drugs, or intoxicating beverages;
Brief :
Description:
(3) (a) advocate violence 10 pics
(b) advocate insurrection or guerrilla. warfare against the government or any of its facilities or
(c) create a danger within the context of the correctional facility 10 pics
(d) advocate, assist, or are evidence of criminal activity of facility misconduct; 18 pies
Brief :
Description:
(4) Racially inflammatory material or material that could cause a threat to the inmate, staff, or facility -
security;
Brief
Description:
(5) Maps, road atlas, etc., that would facilitate escape planning or pose a threat to staff, contractors,
volunteers or facilities ;
Brief
Description:
c. Obscenity, Pomography & Nudity issues. Lae . : : : _-_| Page Number(s}
(1) Obscene material, explicit sexual material or nudity; .
d. Religious Materiais and Sacred Texts “ | : | :-Page Number(s)
(1) Explicitly directs followers to act violently or encourages violent acts against persons of other races,
nationalities, religions, etc; directs theuse of instraments to harm oneself or others
Brief : “Alas,
Description: ae, - .

 

 

 

‘if you and/or the sender DO wish to appeal:
You and/or the sender have 15 days frorgthe date of this*decision to notify the Facility Manager #
mailroom officer will hold the publication until the appeal process is completed. Additional infor
process is found in DC-ADM'803, Subsection 3.E.4., which is available in the institution library of

If you and/or the sender DO NOT wish to appeal:

You have the option to forward a cash slip with an addressed envelope to the mailroom within
decision to have the publication mailed out of the facility. Otherwise, the publication will be dg

   
   
  
  
  

ing. If.an appeal is filed, the

pn ‘anceming the appeal

oe

 

prking days from the date this
ved.

    
 

cc: Office of Policy, Grants, and Legislative Affairs
DC-15

DC-ADM 803, inmate Mail and Incoming Publications Procedures Manual
Section 3—:Handling and Distribution of Mail

Issued: 9/16/2015

Effective: 10/29/2015

Attachment 3-B
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20 Page 42 of 55

Exhibit C2)

Facility Manager’s Appeal Response
SCi Camp Hill
2500 Lisburn Road
Camp Hill, PA 17001

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted below. In
accordance-with the provisions of DC-ADM.804,:"Inmate Grievance System Policy”, the following response is being
provided based on a review of the entire record of this grievance. The review included your initial grievance, the Grievance
Officer’s response, your appeal to me and any other documents submitted.

 

_| Akeem Page-Jones _ Inmate Number: LE6014

   

 

 

LE block A 27

 

Camp Hill

  
 

 

 
  

767188

 
 
 
 

 

MI Uphold Response (UR) CI Uphold-in part/Deny in part
0 Uphoid Inmate (Ul)
Oi Dismiss/Dismiss Untimely

It is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or Uphold in
part/Deny in part: This response will include a brief rationale, summarizing the conclusion, any action taken-to resolve

d inth

 

   
 

 

Ihave received and reviewed your appeal. In your appeal, you state you had ten photographs that were denied
that allegedly advocate violence. You are asking why a name or address was not given on the denial notice.
You claim you do not know “where said pictures came from or whom sent them.” You also allege you do not
know what the pictures are of “so I can’t say if it’s a danger to the facility or not.” In relief, you request to
have the name and address of the sender.

I reviewed IPRC’s denial as well as the photographs themselves. I find the photographs to be properly denied.
I find the content of the photographs advocate violence, create a danger within the context of the correctional
facility, and advocate, assist, or are evidence of criminal activity of facility misconduct. In addition, as I
informed you numerous times in the requests you sent, the photos in question were confiscated from your

| cell. Therefore, a return address or senders name was not available.

Therefore, I uphold the initial response and your appeal and any requested relief is denied.

 

 

 

 

 

 

 

Signature: He TLS
Tithe: aie Manaoet |
Date: 11/7/18
cc: DC-15
File

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2— Appeais Attachment 2-B
Issued: 2/27/2015
Effective: 5/1/2015
Case 1:20-cv- “01042- SHR-EB Document 1 Filed 06/22/20 Page 43 of 55

(Ex\ilot cA

To: chie® oWice of Inmate Grievances and APPeais Date: M-ig-18

From. AKeem Podte- Sones*LE bold | ex—cam? Hi

Final Reiew For Ghievance* 767/22
i ‘i led aloove Numbered Grievance \o- “18- -12 becauS2 en lo-8-18 ay ‘

  
  
  
    
   
 
   
   
  
 
 
  
  
  
 
 
  
   
    
   
  
   

Kore ‘3 ‘deny shen (od Photos on lon 4 ~12. a Photos. Were =
Violence; Cfeote a donner within the Context of the coffectio
Osnsk,or ate evidence of Criminal activity of Vacitty misconduct.

At Sirah thouaht = assumed thot} Someone hod Sent me ten od Photo
that Couldnt be Correck because there were no Publi shzriaenclers NOME of

Addressa on Ye form 3 had received aS T wanted to Send them back to whe
From WL couidal feccive them. 2. EL wrote TPRe, the mailfoom, and the lac
inauirinss Chout these ten Q ©’ Phote’s. IL wrote them att mote than once te Fs
TPRe and the mai\eom thot “TWS iS an easoins investisation and the Gaciily
fesfonse was” These Phote'S Were con¥iscated from Your cei, not Yram incom in®s
‘Theretore., we have no reburn address to Provide You. Te then Wrote. advan bo bh:
eletailes of the investinovion Can nok he disclesed at tis Hme by TPR, Secur
Fossession & Your Photds. You Can write to Security reaardiMA the Pictures" by the
Ond “You ate. Awen the noice anytime Pickure'’s are Con8iccaked Ane Sent to PF
dole onthe notice is not the date they Were con¥iscoded, ive the date LPR feceived
lay the VacilitY mananer. Holy iconic is it that 1 Gled a Grievance back in Sune,
iINrards of all mY Personal Alons With many leaal ProPerly beina Con¥ieca edltax
Without heins igaued a Coniaacobion SUP and the Same day TPRe made i£:
deny Said Mhokes inthe Same date that % wcewed notice trom central: oWice tiv
EXtensian Was Alanted Lor Grevance* 741 46al Which was fo-4-la? SHI. | rt
\W-ib-12 and tye Yet fo teceine a eSfonse about ib. TES very Srustrodina bo kno!
bend feloliaked atuinsh bY Set-Cam? Wii ShaSS official's and TEN a Come laink
it and Nokhina is bein done About 1+. Hoan Photos be tanen from me. APPYoximate!
Months O00 And LPR. Ore Bust now recewine those Phobds? How CON Photos -
Coniscoted Xrom.an inmate and nob issue the inmate a Con¥iscation? How can
Ntom an inmates lesol digcovery be tamen and thea used Arxainsk the inmate oS.
Forothernalia? How Can Phokes he ConViezoked Stom an inmates jeSal discovery
TPKE sends a ‘MoNice. of! TihZLominer Poblicotien denial Forn® When Said for
OnlY issued When INComina mal iS deemed iNalPePriate? A deseriftion of the Phot
Wouldnt even be Aven to ma So TL Could hei? this matter. TE Vou review Grievonce*
You'll 222 Pot © Provided the Profer Kind oF inkormakion thet can venty these Photo:

Park & mY lerdal discovery. Th is very obvious dat this matter ia tryin to he Lovierca uP
ley Scx~camf Wil atch Bi ONidale and that Corther iet this othtce, hnov ae om

leina fetoilaked gate adainat. Those hen (Acdd Pholds are onlY tea (ds oct of thicby-
(ABD) Phokés that were token Srom wy cet Cour (YY months ace. TE the ten dc) Phobos

indeed oX wSe2l% Ond wy Lo-defendant holdins Several Siearms Which hal fecl the hate 5
PA coavick me ch Sirsk destee murder than the mich BE Seek Will Now be. To he transtened .
immediotelY as this in Clear evidence thet 1. am beina tetoliabeel odainst by Scr - Camp. Hay a
State ofRiciat’s aS they try fo cover oP A Wronskcl deed in taxine my lesal discovery

And AtVind fe vse tk odemat me as a Planned escate Which © was Cound AuillY of; bad oS
OlSo Danes FaraPhernalia which is abs utd’ To have att Stat¥ ofStela\’s thet were Javeived
ele crccountalie Sor Guch Wehailaion Which Viola&kes mY B™ Amendment Riant to he free CRA
Grad UALSAl PUN Samant. To howe BGicc0 Puaitive damases Maced on my accovat Sor the thet ef

mY lesa discovery Which Forther vidlates my 19 GT and [AT Constitcllonal Riahts as
, an inmates l2%el diswoverY is not to he conSiscoted ah no time bY any Stat} off} cial. os

ReatecdXony Submitted

 

 

 

 

 

 

 

    

 

cc. AP Ns Dele &
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 44 of 55

(Exhibit C4)

' 2018

GRIEVANCE REFERRAL
' (Notice te Inmate)
Secretary's Office of inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance noted below. In accordance
‘with the provisions of DC-ADM 804, “inmate Grievance System Policy”, this Office has reviewed the decuments
submitted; including your initial grievance, the grievance officer's response, your appeal to the facility manager,

the facility manager's response, and the issues you raised to final review. Upon completion of this review, it is

the determination of this Office to solicit input from an appropriate Central Office Bureau relative to the issue(s) ~
. raised in your grievance. Therefore, please be advised that the final review decision will be delayed pending
review by the office to which it has been referred. Upon completion of this review, however, a determination will
be made and you will be provided with a final appeal decision in writing.

 

Inmate Name:
SCi Filed at:

Grievance #:

Akeem P

Hill

4 767188

Inmate LE6014

Current SCI: | Gamp Hill

Action: . Referral

Burea

of H e Services

[Ps
Services
Counsel
Bureau_of | and Intel
of Treatment
f Gra

and Legislative Affairs

Other

Signature: Dorina Varner
Title:
Date:

DLV/kim

Chief Grievance Officer
12/6/18

 

cc: DC-15/Superintendent CAM
Grievance Office

DC-ADM 804, inmate Grievance System Procedure
Section 2— Appeafs :

Issued: 1/26/2016

Effective: 2/16/2016

Attachment 2-[

 
Case 1:20-cv-01042-SHR-EB_ Document1 Filed 06/22/20 Page 45 of 55

(Exhibit CO)

Final Appeal Decision
Secretary’s Office of inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals
for the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System
Policy”, the following. response is being provided based on a review of the entire record of this grievance. The
review included your initial grievance, the Grievance Officer's response, your appeal to the Facility Manager, the
Facility Manager's response, the issues you raised to final review, and (when applicable) any revised institutional
responses required as a result of a subsequent remand action by this office. As necessary, input from appropriate
Central Office Bureaus (e.g., Health Care Services, Chief Counsel, Office of Special Investigations and
Intelligence, etc) may have been solicited in making a determination in response to your issue as well.

2018

 

 

Inmate Name: | Akeem Page-Jones [Inmate Number: | LE6014
SCl Filed at: | Camp Hill | Current SCI: _ Camp Hill
Grievance #: | 767188 |

 

 

 

 

 

 

Publication (if applicable): | 10 Photographs

 

 

 

. Decision: ' M1 Uphold Response (UR)

, Q Uphold inmate (UI)

_O Uphold in part/Deny in part
lt is the decision of the Secretary’s Office of Inmate Grisvances and Appeals to uphoid the initial response,
uphold the inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing the
conclusion, any ection taken to resolve the issue(s) raised in the grievance and your appeal and relief sought. |
‘Response: | Frivolous | i
You aré appealing ihe deniai of 10 photographs thai were denied for advocating vicience. You do not believe
this is accurate. For relief, you seek to have the name and address to whom sent the photos so that, if they
are indeed inappropriate, you can send them back and let them know those kinds of pictures will not be
accepted.

 

 

 

 

 

Staff ir: the Policy Office reviewed your appeal and found that the denial of the photographs are appropriate.
Therefore, this office upholds the responses provided to you and your requested relief is denied.

   
 

 

 

 

 

 

 

 

Signature:
Title: Chief Grievance Officer _ [ i -
Date: 12/14/18

DLWikim ~

ce.  DC-15/Superintendent CAM
Griavance Office

gs
DCG-ADM 804, inmate Grievance System Procedures Manual . “
Section 2~ Appeals e Attachment 2-F
Issued: 1/26/2016 , ,

Effective: 2/16/2016

eae
ca: Case 1:20-cv-01042-SHR-EB' Documegt1 Filed 06/22/20 Page 46 of 55

eo | co Xhibj DL ‘oa 7

{

Form DC-135A.

Commonwealth of Pennsylvania
;
INMATE’S REQUEST TO STAFF MEMBER Department of Corrections

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and

1. To: (Name and Title of Officer)

. 2. Date: 7 V/s, hie

3. By: (Print Inmate Name and Number) . ) 4. Counselor's Name
Ak bern Cones entss* LElol4

NQCawn. De0% NN see 5, Unit Manager’s Name .
“| of
6. Work Assignment Nb 7. Housing Assignment

E-A- cecl
8. Subject: State your request but briefly. Give details.

s

Cae ; meer SG
Me Kaavrdw of Gir
Peto tecotte ? Herr; Te et el /

apaTet i el het bes Ito
‘ a eOCOEA, OE

To DC-14 CAR To 14 CAR and DC-151IRS 0

Staff Member Name ST — , Date | FL Le CM) fo

Revised July 2000

 
. oe Case 1:20- -CV-01042-SHR-EB Document 1 | . Filed 06/22/20. Page 47. Of 55.
Hehe DD

Form DC-135A Commonwealth of Pennsylvania

_ INMATE’S REQUEST TO STAFF MEMBER Department of Corrections

INSTRUCTIONS
Complete items number.1-8. If you follow instructions in
‘preparing your request, it can be responded to more *
and .

1. To: (Name and Title of Offic: oo «1 2.+ Date -

Z : 7/28/13.

+

3. By: (Print Inmate Name and Number) . .Counselor’s Name
: fase =S ons * Lebel :
. Unit Manager’s Name.

« -y

Inmate
6. Work Assignment — — . . Housing Assignment

~ oe

 
 

8. Subject: State your request comp but . Give details.

=

ey 4, ue PPnvijues) |

To DC-14 CAR on ' | ToDC-14 CAR and DC-15 IRS

Staff Member Name J bef uA / (para Date Sel
: _ Print Sign

 

Revised July 2000
Case 1:20-cv-01042-SHR- FECES, vs vr bh 3° 06/22/20 Page 48 of 55 q/oatre
ome tot
(Pad) Keauest to stoSi' , Secunty Le. Be rfield “From cAkeem fade ~Sores*Lé bol

Ker Nem onze Westin a certain Lolor ik a Nan® member.
Would, Yau AiSoN lee Te my thetey Was You Were fetalataw
Onis we. with Mie Mumfed uP Chor He; aue fo wy

ochons ot Stip Fayette ;

an Was AWBKnA a Sickonal urban Street novel, UdiN&®
WY Waeination and LreativikY, Ut iaziod my time Creat,

T. abdloaivze Wow nouvel has Cooced the FaclthY anv
Concern but ik Wes nothias More than GO Story.

= Om \ooKic&s Vor relies tro" His. Fala: Mietonducty
XY. Wi\\ et Fema in an LS haven fire clue tO

my RRL Status but 1 ‘Would hke "€scale” deletes
eam my Cecord.

Thank You for Your haw “in Wie matter. LL hefe to hea
Or PePorce. Sram You in a del raannel.

. Kesfect NY
COARXR ~ Am,

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 49 of 55

Form DC-135A

Commonwealth of Pennsylvania
D t of fi
INMATE’S REQUEST TO STAFF MEMBER . epartment of Corrections

pe INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and

1. To: (Name and Title of Officer) 2. Date:

3. By: (Print Inmate Name and Number) . Counselor’s Name

¢

Akeem Pare  oneS #Lé bol

Unit Manager’s Narme

 

inmate ‘ :
6. Work Assignment ‘7. Housing Assignment

E-A- AG
8. Subject: State your request completely but briefly. Give details.

* 4

To DC-T4 CAR on oDC-14 CAR and DC-15IRS

Staff Member Name Thebes | Date 57. (3 LE

Print Sign

 

Revised July 2000

 
Case 1:20-cv-01042-SHR-EB Document1 Filed 06/22/20 Page 50 of 55°

Commonwealth of Pennsylvania

: Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER P
\ INSTRUCTIONS
4 \ Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and
1. To: (Name and Title of Officer) - : 2. Date:

Form DC-135A

3. By: (Print Inmate Name and Number) —__ 4. Counselor's Name
Ak abon Va rt S pit s* LE fool 4 Fecl

AN 5. Unit Manager’s Name
Ki
. 7. Housing Assignment
MA E-Ae

8. Subject: State your request completely but briefly. Give details.

x

6. Work Assignment

‘ .

To DC-14 CAR and 15i1RS

SAE Peas
Staff Member Name £ Date

"%

-

 

Revised July 2000
Case 1:20-cv-01042-SHR-EB Document 1 Filed 06/22/20 Page 51 of 55

CE xkibik DS)

Commonwealth of Pennsylvania
INMATE’S REQUEST TO STAFF MEMBER Department of Corrections

Form DC-135A

INSTRUCTIONS
Complete items number 1-8. If you follow instructions. in

preparing your request, it can be responded to more
and .

Date: WE,

3. By: (Print Inmate Name and Number) | . Counselor's Name
Aveton Pose ~ Sbnes * LE Gel [

iin Le00 Sew . Unit Manager's Name

caer”

Inmate

1. To: (Name and Title of Officer) , 2.

6. Work Assignment Housing Assignment

— eo oC

8. Subject: State your request completely but briefly. Give details.

4

To DC-14 CAR on O To DC-14

Staff Member Name 44 : WA

Revised July 2000

 
Case 1:20-cv-01042-SHR;EB Document 1_ Filed 06/22/20 Page 52 of 55

ilove DG)

Commonwealth of Pennsylvania
Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER

Form DC-135A

 

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

 

 

 

 

 

 

 

promptly and intelligently.
1. To: (Name and Title of Officer) 2. Date:
Subecintendert Harry 3/ 3/| 3
3. By: (Print Inmate Name and Number) 4, Counselor's Name:
¥ LE fold MS. FeilS
5. Unit Manager’s Name:
Wt Doo XQ Oat
Inmate Signature hMoluy
6. Work Assignment: 7. rousing Assignment:
8. Subject: State your request completely but briefly. Give details.

 

 

es, hove been aSking, Vou Quest\onS Yn Wad to
elle Tk ; obey | 1S tate Leak aan

 

reléspe x ConSecat'on
MY Josue ts thot on 6-12-12 my cell ws

se Stited dal my le ral
’ rd WE ON fe ia- = iS Fesned aw Cect
Sot ‘ecrole dn abil a =e Wot & deCumink of A Plorned 2Gnfe fas Torn

Te [ek i ec Known That Vb hws out & a choller & a ur bon Tction Awe T bos a

The Drocees> of clrobto 0 thefts, mote Proven! fahen/conticrated. «fot Sorand Scat lfY
e& Yok mi Cond uck which ‘Is *DIGHIO4, TL APberet to PRe which 10% dered and ther
Vv Wes den} lost You stoking Vnot Here hos No Wolodien of Doo Pofies/
of Onpcelivtes, buk You tet me ia Your feawsk tat “a conSeacation oile Fs :SSuccd hen

Proferty * ‘> conVievates", Ta wy ables c Ceacy Gries Gad hed Doe Polky. told Yoo 3 iA ay

 

 
 

 

 

 

 

 

 

 

 
   

abled boat my Dioferly os token plot ax_ no tine bos = Tseed coat gcation Sif whirls |
e @its thoes P reces HED - [hots Me Guest sn , bwhy ana You den my af Peal
ol Peere \S a dot Welton” Theal(S__

 

 

CE ARN ao | | 7
2 Revere. ion for’. ssponse Onily) :

 

 

 

 

 

 

 

_Y
— pat und ul i ae De ARUN
UU tun ol mre a DLE ire rar

©. : é
GUL O Cypg.

To DC-14 CAR only

 

 

 

 

 

 

 

 

 

 

 

 

 

| To DC-14 CAR and DC-15 IRS [J

STAFF MEMBER NAME Ldt- A

Print

 

 

 

~~" Signature

7.2.1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A
Case 1:20-cv-01042- SHR EB Document1 Filed 06/22/20 Page 53 of 55

it D7)

Form DC-135A Commonweaith of Pennsylvania
Department of Corrections

 

 

INMATE’S REQUEST TO STAFF MEMBER
, INSTRUCTIONS

Complete iterns number 1-8. If you follow instructions in
preparing your request, it can be responded to more
prompily and intelligently.

 

 

1. To: (Name and Title of Officer) 2, Date:
Sa Perrotendank Worry 3/ is/18
3. By: (Print Inmate Name and Number) ~ 4. Counseior’s Name:

Akeem Tote. —Sones * LEGol4 __ MS. Fells
) S : . 5. Unit Manager’s Name: ~
Infhate Signature ‘fy ey

6. Work Assignment: 7. Housing Assignment:
AA E-A. ab cell

8. Subject: State your request completely but briefly. Give details.
Te am weikins You back tn tyopcls of not ReceMInr Coming SIP
Sot miStorduck * Di b4404 . You alnte. Hak (er*ordlesS 1X hos Alven ere 6o
Not hi Ben Cound Qty 6& the misvonduct. That docs nok mike sense MS.
Wotcy! 3S 3 never wawed a coactiSration sh? Tor that miSveaduct x should've!
Adina leon Sound uilty hecbuse * Lecanecaity fete. ivacdt aty thho Yoon goad the

Snesed' You stale thak Poliey does nok SPechicaily say
Oh oabiocatia Newitt be Sines fo OA tama Son fo Soy, but You afe. Wey bfone
be.cor y Seavehes ch Samate 1 Le DC-ADM Bee) Sfeficaiy State “Vour
‘cai. m1 be Seale a Pack of a Nenesat “Beach, tandomlY Selected por as Pot} ok Aa
avestixghion. DuAnks a LA Search , Precautions ote taken to avetd damiae to items
ia the: rhs Any item thas igo Contfohan d, of iden ce ot a Cfime ot

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

  

 

 

 
   

<li e Sor Ony ikem Tho is removed, So how Con YOu Say Paley desit Stechcauy
ote tak Wheat do yadeeA Zev iVs Policy? -

 

 

 

 

 

 

 

DA nA th ok tin Aaa Mane Qbvdids
Aolbtaasd“~ * _ —_ f

 

 

 

 

 

 

 

 

To DC-14 CAR only

 

| To DC-14 CAR and DC-15 IRS []

HA _ DATE safe
Signature 4

7.2. 1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A

 

  

STAFF MEMBER NAME

 
|} Case 1:20-cv-01042-SHR-EB Document 1 FiAKasmerePotsac Sones. LE Gold
| Ses~Cam? Wit
| P.o. box Aoo

ce __ dune 62020 Come WPA ool-odce
_OWWice of The Cle |

_lnked 5h rote © Diobtict Courk

Middle. Disicict OF Vennsyl Vania — —

_willlom AY Nealon Federal BDG. And. Us 5. _Coutthause.
ad Nor Mn. Washinrston ANe.nue
Po. Prox WAS

-Scton n,PA| SS0\-V4S__

 

 

 

 

 

 

 

 

 

a

 

— Deor, OfVice.« of The Clerk: ee Ze
DN. name is. Keen. Paren, ones. "HE Galt ond 1 Tom. 1 Coatrentty Contined ¢ at :
SCE Cam? Wil. Send You this very Corresfondence 06 Tama Plose
_ Perdioner. 4 vbmiaa Your AY CoPies Samy ComPlaink Concludina the ori Snel.

Cory), Tour 4) CoPies of the Marshal Service Form Form (SM-885), Your
_ Ceties o& he Woiver OF The Service OF Summons Ferm, and four a

 

 

 

 

_ Cofies oF Ve Notice Of A Lawsuit And Re Quest Te Waive Service of
Summed S FEocmn. Ali Norms were Sated ovk to the best of my _abiliti es A.
COPY 08 the. At\icavion To. Proceed In Fotma Yauteris Form was Sent. __
_ SeParotel W. So the business OW ice O§ Ses: Com? Hill. can Provide. Your

 

 

ice. With the Correck inkormalion. must note that the APPlcation. Te.
_ Proceed Xn Forma Pauferis Form may or may not be fecewed UPon this _
_ Cor teslon dente.

 

 

 

 

 

 

 

 

 

 

 

 

ae do act Your fame in ats. matter. i
re en nip peg pp epee
i
ns Ses
po - OO
 

 

 

Case 1:20-cv-01042-SHI

 

eR
Bech Baer ib kee pioy
Lee. -

 

 

 
